Exhibit 10.35

 

AGREEMENT AND PLAN OF MERGER

among

KMG CHEMICALS, INC.,

as KMG

VALVES INCORPORATED OF TEXAS

as Val-Tex

KMG VICTORIA I, LLC

as Disappearing Sub

KMG VICTORIA II, LLC

as Surviving Sub

and

the Principal Shareholders and the Shareholders’ Representative named herein

Dated as of April 1, 2015

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

Article I DEFINITIONS

2

 

 

 

1.1

Certain Definitions

2

 

 

 

 

 

1.2

Terms Defined Elsewhere in this Agreement

7

 

 

 

 

 

1.3

Other Definitional and Interpretive Matters

10

 

 

 

 

Article II THE REVERSE MERGER

11

 

 

 

2.1

The Reverse Merger

11

 

 

 

 

 

2.2

Reverse Merger Consideration

11

 

 

 

 

 

2.3

Conversion of Securities

12

 

 

 

 

 

2.4

Exchange of Certificates

14

 

 

 

 

 

2.5

Reverse Merger Price Adjustments

15

 

 

 

 

 

2.6

Holdback Agreements

17

 

 

 

 

 

2.7

Shareholders’ Representative Fund

17

 

 

 

 

 

2.8

Certificate of Formation and Bylaws

18

 

 

 

 

 

2.9

Directors and Officers

18

 

 

 

 

 

2.10

Other Effects of Reverse Merger

18

 

 

 

 

Article III FORWARD MERGER

18

 

 

 

3.1

The Forward Merger

18

 

 

 

 

 

3.2

Conversion of Securities

19

 

 

 

 

 

3.3

Certificate of Formation and Company Agreement

19

 

 

 

 

 

3.4

Managers and Officers

19

 

 

 

 

 

3.5

Other Effects of Forward Merger

19

 

 

 

 

Article IV CLOSING AND TERMINATION

19

 

 

 

4.1

Closing Date

19

 

 

 

 

 

4.2

Termination of Agreement

19

 

 

 

 

 

4.3

Procedure Upon Termination

20

 

 

 

 

 

4.4

Effect of Termination

20

 

 

 

 

i

--------------------------------------------------------------------------------

 

Article V REPRESENTATIONS AND WARRANTIES OF VAL-TEX AND THE PRINCIPAL
SHAREHOLDERS

21

 

 

 

5.1

Organization and Good Standing

21

 

 

 

 

 

5.2

Authorization of Agreement

21

 

 

 

 

 

5.3

Capitalization

22

 

 

 

 

 

5.4

Subsidiaries

22

 

 

 

 

 

5.5

Corporate Records

22

 

 

 

 

 

5.6

Conflicts; Consents of Third Parties

23

 

 

 

 

 

5.7

Financial Statements

23

 

 

 

 

 

5.8

Title to Assets

24

 

 

 

 

 

5.9

Absence of Certain Developments

24

 

 

 

 

 

5.10

Taxes

25

 

 

 

 

 

5.11

Real Property

26

 

 

 

 

 

5.12

Personal Property Leases

27

 

 

 

 

 

5.13

Intellectual Property

27

 

 

 

 

 

5.14

Material Contracts

28

 

 

 

 

 

5.15

Labor and Employee Benefit Matters

30

 

 

 

 

 

5.16

Employee Benefit Plans

30

 

 

 

 

 

5.17

Litigation

32

 

 

 

 

 

5.18

Compliance with Laws; Permits

32

 

 

 

 

 

5.19

Environmental Matters

33

 

 

 

 

 

5.20

Insurance

34

 

 

 

 

 

5.21

Financial Advisors

34

 

 

 

 

 

5.22

Customers and Suppliers

34

 

 

 

 

 

5.23

Inventory

35

 

 

 

 

 

5.24

Affiliate Transactions; Shared Services

35

 

 

 

 

 

5.25

Banks

35

 

 

 

 

 

5.26

Terms of Service

35

 

 

 

 

Article VI REPRESENTATIONS AND WARRANTIES OF EACH PRINCIPAL SHAREHOLDER

36

 

 

 

6.1

Authorization of Agreement

36

ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

6.2

Conflicts; Consents of Third Parties

36

 

 

 

 

 

6.3

Ownership of Shares

37

 

 

 

 

 

6.4

Securities Laws Matters

37

 

 

 

 

 

6.5

Litigation

38

 

 

 

 

 

6.6

Financial Advisors

38

 

 

 

 

Article VII REPRESENTATIONS AND WARRANTIES OF KMG

38

 

 

 

7.1

Organization and Good Standing

38

 

 

 

 

 

7.2

Authorization of Agreement

38

 

 

 

 

 

7.3

Conflicts; Consents of Third Parties

39

 

 

 

 

 

7.4

Litigation

39

 

 

 

 

 

7.5

Shares

39

 

 

 

 

 

7.6

Disclosure

40

 

 

 

 

 

7.7

Financial Advisors

40

 

 

 

 

Article VIII COVENANTS

40

 

 

 

8.1

Access to Information

40

 

 

 

 

 

8.2

Conduct of the Business Pending the Closing

41

 

 

 

 

 

8.3

Consents

44

 

 

 

 

 

8.4

Governmental Consents and Approvals

44

 

 

 

 

 

8.5

Further Assurances

44

 

 

 

 

 

8.6

Publicity

45

 

 

 

 

 

8.7

Approval of Merger Agreement

45

 

 

 

 

 

8.8

No Solicitation

46

 

 

 

 

 

8.9

Directors’ and Officers’ Indemnification and Insurance

46

 

 

 

 

 

8.10

Related Party Transactions

47

 

 

 

 

 

8.11

Resignation of Officers and Directors

47

 

 

 

 

 

8.12

Offered Business

47

 

 

 

 

 

8.13

Notification

48

 

 

 

 

Article IX SHAREHOLDERS’ REPRESENTATIVE

48

 

 

 

9.1

Shareholder’s Representative

48

 

 

 

 

iii

--------------------------------------------------------------------------------

 

Article X CONDITIONS TO CLOSING

51

 

 

 

10.1

Conditions Precedent to Obligations of the KMG Entities

51

 

 

 

 

 

10.2

Conditions Precedent to Obligations of Val-Tex and the Principal Shareholders

52

 

 

 

 

Article XI INDEMNIFICATION

53

 

 

 

11.1

Survival of Representations and Warranties

53

 

 

 

 

 

11.2

Indemnification

54

 

 

 

 

 

11.3

Indemnification Procedures

55

 

 

 

 

 

11.4

Limitations on Indemnification for Breaches or Inaccuracies of Representations
and Warranties

56

 

 

 

 

 

11.5

Exclusive Remedies

57

 

 

 

 

 

11.6

Tax Matters

57

 

 

 

 

 

11.7

Tax Treatment of Indemnity Payments

60

 

 

 

 

Article XII MISCELLANEOUS

60

 

 

 

12.1

Expenses

60

 

 

 

 

 

12.2

Consent to Service of Process

60

 

 

 

 

 

12.3

Entire Agreement; Amendments and Waivers

61

 

 

 

 

 

12.4

Governing Law

61

 

 

 

 

 

12.5

Notices

61

 

 

 

 

 

12.6

Severability

62

 

 

 

 

 

12.7

Binding Effect; Assignment

62

 

 

 

 

 

12.8

Counterparts

62

 

 

 

iv

--------------------------------------------------------------------------------

 

Exhibits

AResignation

BRelease

CShare Surrender Form

 

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (the “Agreement”) dated as of April 1, 2015,
is being entered into by and among KMG Chemicals, Inc., a Texas corporation
(“KMG”), Valves Incorporated of Texas, a Texas corporation (“Val-Tex”), Fred C.
Leonard III, an individual (“Leonard”), Jason Councill, an individual
(“Councill” and together with Leonard, the “Principal Shareholders”), Fred C.
Leonard III, acting as a representative for the shareholders of Val-Tex (the
“Shareholders’ Representative”), KMG Victoria I, LLC, a Texas limited liability
company (“Disappearing Sub”), and KMG Victoria II, LLC, a Texas limited
liability company (“Surviving Sub”).

W I T N E S S E T H:

WHEREAS, Disappearing Sub is a wholly owned subsidiary of Surviving Sub and
Surviving Sub is a wholly owned subsidiary of KMG; and

WHEREAS, the Principal Shareholders are the controlling shareholders of Val-Tex;

WHEREAS, the respective boards of managers or directors of Disappearing Sub,
Surviving Sub, KMG and Val-Tex deem it advisable and in the best interests of
their respective owners that KMG acquire Val-Tex upon the terms and subject to
the conditions provided for in this Agreement;

WHEREAS, the board of directors of Val-Tex has unanimously approved this
Agreement and the merger of Disappearing Sub with and into Val-Tex with Val-Tex
surviving in exchange for the Reverse Merger Consideration (the “Reverse
Merger”), and has resolved to recommend that the holders of Val-Tex’s issued and
outstanding shares of common stock, par value $0.01 per share (the “Shares”),
adopt this Agreement and approve the Reverse Merger;

WHEREAS, the board of managers of Surviving Sub and the board of managers of
Disappearing Sub have approved the Reverse Merger and this Agreement, and
Surviving Sub, as the sole member of Disappearing Sub, has approved the Reverse
Merger and this Agreement;

WHEREAS, immediately following the Reverse Merger, Val-Tex will be a wholly
owned subsidiary of Surviving Sub, which is a wholly owned subsidiary of KMG;

WHEREAS, the board of managers of Surviving Sub (who will be the board of
directors of Val-Tex following the Reverse Merger) has unanimously approved this
Agreement, the merger of Val-Tex with and into Surviving Sub with Surviving Sub
surviving (the “Forward Merger”), and has resolved to recommend that the holders
of Val-Tex’s issued and outstanding shares of common stock following the Reverse
Merger adopt this Agreement and approve the Forward Merger;

WHEREAS, the board of managers of Surviving Sub have approved the Forward Merger
and this Agreement, and KMG, as the sole member of Surviving Sub, and Surviving
Sub, as the sole shareholder of Val-Tex following the Reverse Merger, have
approved the Forward Merger and this Agreement;

1

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

Article I

DEFINITIONS

1.1Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1.1:

“Acquisition Proposal” shall mean any offer or proposal (other than an offer or
proposal by KMG) relating to, or involving: (A) any acquisition or purchase from
Val-Tex by any Person or “group” (as defined under Section 13(d) of the Exchange
Act and the rules and regulations thereunder) of more than a 15% interest in the
total outstanding voting securities of Val-Tex or any tender offer or exchange
offer that if consummated would result in any Person or “group” (as defined
under Section 13(d) of the Exchange Act and the rules and regulations
thereunder) beneficially owning 15% or more of the total outstanding voting
securities of Val-Tex or any merger, consolidation, business combination or
similar transaction involving Val-Tex pursuant to which the shareholders of
Val-Tex immediately preceding such transaction hold less than 85% of the equity
interests in the surviving or resulting entity of such transaction; (B) any
sale, lease (other than in the Ordinary Course of Business), exchange, transfer,
license (other than in the Ordinary Course of Business), acquisition, or
disposition of more than 15% of the assets of Val-Tex; or (C) any liquidation,
dissolution, recapitalization or other significant corporate reorganization of
Val-Tex.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Affiliated Group” means any affiliated group within the meaning of Section 1504
of the Code or any comparable or analogous group under applicable Law.

“Business” means Val-Tex’s lubricants business as conducted on the date hereof.

“Business Day” means any day of the year other than a Saturday or Sunday or any
day on which the Federal Reserve Bank of New York is closed.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, as amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, lease, license, commitment or other arrangement, understanding,
undertaking, commitment or obligation, whether written or oral.

2

 

--------------------------------------------------------------------------------

 

“Employee” means all individuals (including common law employees, independent
contractors and individual consultants) who are currently employed or engaged by
Val-Tex, together with individuals who are hired after the date hereof.  

“Environmental Law” means any Law as now in effect relating to protection human
health, the environment or natural resources, including, but not limited to
those Laws relating to (i) the discharge or emission of pollutants or
contaminants to water or air, (ii) the generation, storage, handling,
processing, transportation, management or disposal of waste, including hazardous
waste, (iii) the storage, handling, use, transportation or management of
hazardous material or substances, (iv) the Release, reporting, discharge,
investigation, or remediation of hazardous substances (as that term is defined
by CERCLA), hazardous material or waste, and (v) the protection of threatened or
endangered species or environmentally sensitive areas.  Environmental Law
includes without limitation CERCLA and analogous state statutes.

“Environmental Permit” means any Permit required by Environmental Laws for the
ownership or operation of Val-Tex.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is or at any time within the six (6) year period preceding the date of
this Agreement would have been treated as a “single employer” with Val-Tex under
Section of 414(b), (c), (m), or (o) of the Code.

“Exchange Act” the Securities Exchange Act of 1934, as amended.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private) or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law).

“Hazardous Material” means any material regulated because of its effect or
potential effect on  human health, the environment, or natural resources
including without limitation (i) hazardous substance as defined by any
Environmental Law; (ii) any petroleum or petroleum product or any fraction
thereof, oil or waste, oil, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas; (iii) any asbestos or polychlorinated biphenyls; (iv) any
hazardous material, toxic substance, toxic pollutant, solid waste, hazardous
waste, flammable material, radioactive material, pollutant or contaminant or
words of similar meaning and regulatory effect under Environmental Law; and (v)
any other chemical, material, or substance exposure to which or whose discharge,
emission, disposal or Release is prohibited, limited or regulated under
Environmental Law.

3

 

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and
(B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement; (iii) all
obligations of such Person under leases required to be capitalized in accordance
with GAAP; (iv) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (v) all obligations of such Person under interest rate or currency
swap transactions (valued at the termination value thereof); (vi) the
liquidation value, accrued and unpaid dividends; prepayment or redemption
premiums and penalties (if any), unpaid fees or expenses and other monetary
obligations in respect of any redeemable preferred stock (or other equity) of
such Person; (vii) all obligations of the type referred to in clauses (i)
through (vi) of any Persons for the payment of which such Person is responsible
or liable, directly or indirectly, as obligor, guarantor, surety or otherwise,
including guarantees of such obligations; and (viii) all obligations of the type
referred to in clauses (i) through (vii) of other Persons secured by (or for
which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).

“Intellectual Property” means all right, title and interest in or relating to
intellectual property, whether protected, created or arising under the laws of
the United States or any other jurisdiction, including: (i) patents and
applications therefor, including continuations, divisionals, and
continuations-in-part thereof and patents issuing thereon, along with all
reissues, reexaminations and extensions thereof (collectively, “Patents”); (ii)
trademarks, service marks, trade names, service names, brand names, trade dress
rights, corporate names, trade styles, logos and other source or business
identifiers and general intangibles of a like nature, together with the goodwill
associated with any of the foregoing, along with all applications,
registrations, renewals and extensions thereof (collectively, “Marks”); (iii)
internet domain names; (iv) copyrights and mask work, database and design
rights, whether or not registered or published, all registrations and
recordations thereof and all applications in connection therewith, along with
all reversions, extensions and renewals thereof (collectively, “Copyrights”);
(v) trade secrets and other proprietary confidential information (“Trade
Secrets”); (vi) other intellectual property rights arising from or relating to
Technology, and (vii) Contracts granting any right relating to or under the
foregoing.

“Intellectual Property Licenses” means (i) any grant by Val-Tex to another
Person of any right relating to or under Val-Tex’s Intellectual Property and
(ii) any grant by another Person to Val-Tex of any right relating to or under
any third Person’s Intellectual Property.

“Inventory” means all inventory and supplies, including raw materials, work in
progress, finished goods, manufacturing supplies, spare parts, office supplies,
packaging and related materials.

4

 

--------------------------------------------------------------------------------

 

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.

“Knowledge of KMG” or any other similar knowledge qualification, means the
knowledge, after due inquiry, of the executive officers of KMG.

“Knowledge of Val-Tex” or any other similar knowledge qualification, means the
knowledge, after due inquiry, of (a) the executive officers of Val-Tex and (b)
the Principal Shareholders.

“Law” means any foreign, federal, state or local law, statute, code, ordinance,
rule, regulation, principle of common law, Order or other requirement.

“Legal Proceeding” means any judicial, administrative or arbitral action, suit,
demand, audit, notice of violation, litigation, citation, mediation,
investigation, inquiry, proceeding or claim (including any counterclaim) by or
before a Governmental Body.

“Liability” means any Indebtedness, loss, damage, adverse claim, fine, penalty,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, disputed or undisputed, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto
(including all fees, disbursements and expenses of legal counsel, experts,
engineers and consultants and costs of investigation).

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
equity holder or similar agreement, encumbrance or any other restriction or
limitation whatsoever, including any Contract granting any of the foregoing.

“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of Val-Tex through the date hereof consistent with past
practice.

“Permits” means any approvals, authorizations, consents, licenses, product
registrations, variances, permits or certificates granted by or obtained from a
Governmental Body, and applications therefor and renewals thereof.

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance provided to KMG prior to the date hereof; (ii) statutory Liens for
current Taxes, assessments or other governmental charges not yet due and payable
or the amount or validity of which is being contested in good faith by
appropriate proceedings; (iii) mechanics’, carriers’, workers’ and repairers’
Liens arising or incurred in the Ordinary Course of Business that are not
material to the business, operations and financial condition of the Val-Tex
Property so encumbered and that are not resulting from a

5

 

--------------------------------------------------------------------------------

 

breach, default or violation by Val-Tex of any Contract or Law; and (iv) zoning,
entitlement and other land use and environmental regulations by any Governmental
Body, provided, that such regulations have not been violated.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

“Plans” shall mean (i) all “employee benefit plans” as defined by Section 3(3)
of ERISA, all specified fringe benefit plans as defined in Section 6039D of the
Code, and all other bonus, incentive compensation, deferred compensation, profit
sharing, stock option, stock appreciation right, stock bonus, stock purchase,
employee stock ownership, savings, severance, supplemental unemployment, layoff,
salary continuation, retirement, pension, health, life insurance, dental,
disability, accident, group insurance, vacation, holiday, sick leave, fringe
benefit or welfare plan, and any other employee compensation or benefit plan,
agreement, policy, practice, commitment, Contract, or understanding (whether
qualified or nonqualified, written or unwritten), and any trust, escrow or other
agreement related thereto, which currently is sponsored, established, maintained
or contributed to or required to be contributed by Val-Tex or for which Val-Tex
has any Liability, contingent or otherwise, and (ii) all “multiemployer plans,”
as that term is defined in Section 4001 of ERISA and all “employee benefit
plans” (as defined in Section 3(3) of ERISA) that are subject to Title IV of
ERISA or Section 412 of the Code which Val-Tex or any ERISA Affiliate has
maintained or contributed to or been required to contribute to at any time
within six (6) years prior to the Closing Date or with respect to which, to
Val-Tex or any ERISA Affiliate has any Liability.

“Release” means any release, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, abandonment,
disposing or allowing to escape or migrate into or through the environment.

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise; (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, screens, user interfaces, report formats,
firmware, development tools, templates, menus, buttons and icons; and (iv) all
documentation, including user manuals and other training documentation related
to any of the foregoing.

“Tax” or “Taxes” means (i) any federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, customs duties, fees, assessments and similar charges
imposed by the IRS or any other Taxing Authority; (ii) any interest, penalties,
fines, additions to tax or additional amounts imposed by any Taxing Authority in
connection with any item described in clause (i); and (iii) any Liability in
respect of any items described in clauses (i) or (ii) payable by reason of
Contract, assumption, transferee Liability, operation of law, Treasury

6

 

--------------------------------------------------------------------------------

 

Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision of Law) or otherwise.

“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.

“Tax Return” means any return, report or statement required to be filed with
respect to any Tax (including any elections, declarations, schedules or
attachments thereto, and any amendment thereof), including any information
return, claim for refund, amended return or declaration of estimated Tax, and
including, where permitted or required, combined, consolidated or unitary
returns for any group of entities that includes Val-Tex, or any of its
Affiliates.

“Technology” means, collectively, Software, information, designs, source code,
formulae, algorithms, procedures, methods, techniques, ideas, know-how, research
and development, technical data, tools, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings and registered domain names, website pages and other website
development, and other tangible embodiments of the foregoing, in any form
whether or not specifically listed herein, and all related technology.

“Transaction Expenses” means all of the fees and expenses of Val-Tex or the
Principal Shareholders payable in connection with the Transactions, including
fees and expenses of counsel, advisors, brokers, investment banks, accountants,
actuaries and experts engaged by or on behalf of Val-Tex or the Principal
Shareholders.

“Transactions” means the Reverse Merger, the Forward Merger and the other
transactions contemplated by this Agreement.

“Treasury Regulations” means the regulations promulgated under the Code.

“WARN” means the federal Worker Adjustment and Retraining Notification Act of
1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

1.2Terms Defined Elsewhere in this Agreement.  For purposes of this Agreement,
the following terms have meanings set forth in the sections indicated:

Term

Section

Agreement

Introductory Paragraph

Balance Sheet

5.7(a)

Balance Sheet Date

5.7(a)

Blue Sky Laws

6.4(e)

Cap

11.4(b)

Cash Merger Consideration

2.2(a)

Cash-Only Share Consideration

2.3(c)(i)

7

 

--------------------------------------------------------------------------------

 

Term

Section

Cash-Only Shareholder

2.3(c)

Closing

4.1

Closing Cash Consideration

2.2(b)

Closing Date

4.1

Closing Indebtedness

2.5(a)

Closing Inventory

2.5(c)

Closing Inventory Adjustment Amount

2.5(b)

Closing Inventory Items List

2.5(c)

Common Stock

2.2(a)

Confidentiality Agreement

8.1

Copyrights

1.1 (in definition of Intellectual Property)

Councill

Introductory Paragraph

Deductible

11.4(a)

Disappearing Sub

Introductory Paragraph

Dissenting Shares

2.3(f)

Distributed Receivables

8.5

Estimated Inventory

2.5(a)

Final Effective Time

3.1(b)

Final Surviving Entity

3.1(a)

Financial Statements

5.7(a)

Forward Certificate of Merger

3.1(b)

Forward Merger

3.1(a)

Fundamental Representations

11.1

General Survival Period

11.1

Indemnified Liabilities

8.9(a)

Indemnified Party

8.9(a)

Indemnity Holdback

2.6

Independent Accounting Firm

2.5(c)

Initial Effective Time

2.1(b)

Initial Surviving Entity

2.1(a)

Inventory

2.1(a)

Inventory Holdback

2.6

Inventory Items List

2.5(a)

KMG

Introductory Paragraph

KMG Documents

7.2

KMG Entity

7.2

KMG Indemnified Parties

11.2(a)

KMG Reports

7.6

Leonard

Introductory Paragraph

Listed Shareholders

8.5

Loss

11.2(a)

Marks

1.1 (in definition of Intellectual Property)

Material Contracts

5.14(a)

Offered Business

8.13

Owned Property

5.11(a)

8

 

--------------------------------------------------------------------------------

 

Term

Section

Patents

1.1 (in definition of Intellectual Property)

Paying Agent

2.4(a)

Personal Property Leases

5.12(a)

Principal Shareholder Documents

6.1

Principal Shareholders

Introductory Paragraph

Proxy

5.2(c)

Qualified Plan

5.16(b)

Real Property Lease

5.11(a)

Required Consents

8.3

Required Governmental Consents

8.4

Required Proposals

8.7(a)

Reverse Certificate of Merger

2.1(b)

Reverse Merger

2.1(a)

Reverse Merger Consideration

2.2(a)

Sale Notice

8.13

Securities Act

6.4(d)

Share Conversion Consideration

2.3(f)(i)

Shareholders’ Representative

Introductory Paragraph

Shareholders’ Representative Fund

2.7

Shareholders’ Representative Fund Amount

2.1(b)

Shareholders’ Meeting

8.7(a)

Shares

Recitals

Stock Certificates

2.3(e)

Stock Merger Consideration

2.2(a)

Straddle Period

11.6(c)

Survival Period

11.1

Surviving Sub

Introductory Paragraph

Tax Claim

11.6(d)(i)

TBOC

2.1(a)

Third Party Claim

11.3(c)

Trade Secrets

1.1 (in definition of Intellectual Property)

Unresolved Claims

11.3(a)

Unsolicited Offer

8.13

Val-Tex

Introductory Paragraph

Val-Tex Documents

5.2(a)

Val-Tex Indemnified Parties

11.2(b)

Val-Tex Permits

5.18(b)

Val-Tex Property

5.11(a)

Val-Tex Shareholders’ Approval

5.2(a)

 

9

 

--------------------------------------------------------------------------------

 

1.3Other Definitional and Interpretive Matters.

(a)Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.

Exhibits/Schedules.  The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this
Agreement.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

Including.  The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

(b)The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and the other documents contemplated by the Transactions and,
in the event an ambiguity or question of intent or interpretation arises, this
Agreement and the other documents contemplated by the Transactions shall be
construed as jointly drafted by the parties hereto and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement or any provision of the other
documents contemplated by the Transactions.

10

 

--------------------------------------------------------------------------------

 

Article II

THE REVERSE MERGER

2.1The Reverse Merger.

(a)Subject to the terms and conditions of this Agreement, Disappearing Sub shall
be merged with and into Val-Tex (the “Reverse Merger”) in accordance with the
laws of the State of Texas, including the Texas Business Organizations Code
(“TBOC”), whereupon the separate existence of Disappearing Sub shall cease, and
Val-Tex shall be the surviving entity of the Reverse Merger (the “Initial
Surviving Entity”).

(b)As soon as practicable after satisfaction of (or to the extent permitted
hereunder, waiver of) all conditions to Closing, Disappearing Sub and Val-Tex
shall (i) file a certificate of merger (the “Reverse Certificate of Merger”)
with the Texas Secretary of State, and make all such other filings or recordings
required by the TBOC in connection with the Reverse Merger.  The Reverse Merger
shall become effective upon completion of the filing of the Reverse Certificate
of Merger in accordance with the relevant provisions of the TBOC (the “Initial
Effective Time”).  

(c)From and after the Initial Effective Time, the Initial Surviving Entity shall
possess all the assets, liabilities, rights, privileges, powers and franchises
and be subject to all of the restrictions, disabilities and duties of
Disappearing Sub and Val-Tex, all as provided under the TBOC.  

(d)Prior to the Closing, Val-Tex shall (x) pay in full all of the following
categories of Val-Tex’s expenses: Transaction Expenses, accounts payable,
receiving accrual, sales tax, commissions payable, accrued franchise tax,
accrued advertising, accrued employee retirement, accrued bonus expense, and
dividends payable and (y) distribute as a dividend to its shareholders (after
retaining an amount equal to all dividends declared and not paid to Val-Tex
Shareholders because of Val-Tex’s inability to locate such Shareholders), all of
Val-Tex’s remaining cash, accounts receivable and those assets unrelated to the
Business (which may be sold prior to distribution) listed on Schedule 2.1(d).

2.2Reverse Merger Consideration.

(a)The aggregate consideration to be paid by KMG to the holders of the Shares
shall be TWENTY THREE MILLION, FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($23,500,000.00) in cash plus or minus (i) the amount by which Closing Inventory
exceeds or is less than, respectively, $1,500,000 as finally determined pursuant
to Section 2.5, and less (ii)(A) the Closing Indebtedness as set forth in
Section 2.5, and (B) $200,000 paid to the Shareholders’ Representative
(“Shareholders’ Representative Fund Amount”) pursuant to Section 2.7
(collectively, the “Cash Merger Consideration”), plus SIX HUNDRED SIX THOUSAND
EIGHT HUNDRED SEVENTY FIVE (606,875) shares of common stock, $.01 par value per
share (“Common Stock”) of KMG (the “Stock Merger Consideration” and together
with the Cash Merger Consideration, the “Reverse Merger Consideration”).

11

 

--------------------------------------------------------------------------------

 

(b)At Closing, KMG shall pay an amount to the Paying Agent, for distribution in
accordance with Sections 2.3 and 2.4, equal to TWENTY THREE MILLION, FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($23,500,000.00) plus or minus (i) the
Closing Inventory Adjustment Amount, and less (ii)(A) the Closing Indebtedness
as set forth in Section 2.5, and (B) the Inventory Holdback and the Indemnity
Holdback as set forth in Section 2.6 and (C) the Shareholders’ Representative
Fund Amount (as so adjusted, the “Closing Cash Consideration”). The amount of
the Cash Consideration shall not exceed 60% of the total Reverse Merger
Consideration as determined based on the closing trading price of the Common
Stock on the date immediately prior to the execution of this Agreement. At
Closing, KMG shall deliver to Paying Agent, for distribution in accordance with
Sections 2.3 and 2.4, certificates representing the number of shares of Common
Stock equal to the Stock Merger Consideration.

(c)The Closing Cash Consideration and the Stock Merger Consideration shall be
distributed to holders of Shares by the Paying Agent as provided in Sections 2.3
and 2,4, provided, that the Paying Agent shall not be obligated to deliver to
holders of Shares any part of the Reverse Merger Consideration for such holder’s
outstanding Shares until such holder has delivered to the Paying Agent the
appropriate Share Surrender Forms in the form of Exhibit C with respect to such
Shares.

2.3Conversion of Securities.

(a)At the Initial Effective Time, by virtue of the Reverse Merger and without
the need for any further action on the part of the holder thereof, each one
percent (1.0%) of Disappearing Sub membership interest issued and outstanding
immediately prior to the Initial Effective Time shall be converted into one
validly issued, fully paid and nonassessable share of common stock, $0.10 par
value per share, of the Initial Surviving Entity.

(b)At the Initial Effective Time, by virtue of the Reverse Merger and without
any action on the part of the holders of any securities of Disappearing Sub or
Val-Tex, each Share that is owned by Val-Tex as treasury stock and each
Dissenting Share shall automatically be cancelled and retired and shall cease to
exist, and no consideration shall be delivered in exchange therefor.

(c)Each Share issued and outstanding immediately prior to the Initial Effective
Time held by a Shareholder of Val-Tex who holds 1,000 or fewer Shares (the
“Cash-Only Shareholders”) shall be converted into and represent the right to
receive an amount of cash (rounded to the nearest cent), without interest, equal
to the Cash-Only Share Conversion Consideration.

(i)For purposes hereof, “Cash-Only Share Conversion Consideration” means, in
respect of each of the Shares an amount determined as follows:

12

 

--------------------------------------------------------------------------------

 

(A)an amount equal to (1) the Cash Merger Consideration  plus (2) an amount
equal to (x) the number of shares included in the Stock Merger Consideration
multiplied by (y) the closing trading price of the Common Stock on the date
immediately prior to the execution of this Agreement, divided by

(B)the aggregate number of Shares outstanding (excluding those held as treasury
stock) immediately prior to the Initial Effective Time.

(d)At the Initial Effective Time, by virtue of the Reverse Merger and without
the need for any further action on the part of the holder thereof (except as
expressly provided herein), each Share issued and outstanding immediately prior
to the Initial Effective Time and held by a Person who is not a Cash-Only
Shareholder (other than any Shares to be canceled in accordance with Section
2.3(b)) shall be converted into and represent the right to receive an amount of
cash (rounded to the nearest cent), without interest, and a number of shares of
Common Stock (rounded to the nearest whole share) equal to the Share Conversion
Consideration.

(i)For purposes hereof, “Share Conversion Consideration” means, in respect of
each of the Shares an amount determined as set forth below:

(A)an amount equal to the Cash Merger Consideration less the aggregate Cash-Only
Merger Consideration, divided by

(B)the aggregate number of Shares outstanding (excluding those held as treasury
stock) and held by Shareholders immediately prior to the Initial Effective Time
who are not Cash-Only Shareholders.

plus

(C)the Stock Merger Consideration, divided by

(D)the aggregate number of Shares outstanding (excluding those held as treasury
stock) and held by Shareholders immediately prior to the Initial Effective Time
who are not Cash-Only Shareholders.

(e)Subject to Section 2.3(f), all Shares, when converted pursuant to Section
2.3(c) or (d), shall no longer be outstanding and shall automatically be
canceled and retired, and each holder of a certificate or certificates (the
“Stock Certificates”) representing any such Shares shall cease to have any
rights with respect thereto, except the right to receive the respective Share
Conversion Consideration or Cash-Only Share Conversion Consideration provided
for in this Section 2.3.  At the Initial Effective Time, the stock transfer
books of Val-Tex shall be closed, and no transfer of Shares shall be made
thereafter.  If, after the Initial Effective Time, Stock Certificates are
presented to the Initial Surviving Entity, they shall be canceled and exchanged
as provided for in this Agreement.

13

 

--------------------------------------------------------------------------------

 

(f)Notwithstanding any provision of this Agreement to the contrary, Shares which
are issued and outstanding immediately prior to the Initial Effective Time and
which are held by holders who shall have complied with the provisions of Chapter
10, Subchapter H of the TBOC (the “Dissenting Shares”) shall not be converted
into the right to receive the Share Conversion Consideration or the Cash-Only
Share Conversion Consideration, and holders of such Dissenting Shares shall be
entitled to receive payment of the fair value of such Dissenting Shares in
accordance with the provisions of Chapter 10, Subchapter H of the TBOC, unless
and until the applicable holder fails to comply with the provisions of Chapter
10, Subchapter H of the TBOC or effectively withdraws or otherwise loses such
holder’s rights to receive payment of the fair value of such holder’s Shares
under Chapter 10, Subchapter H of the TBOC. If, after the Initial Effective
Time, any such holder fails to comply with the provisions of Chapter 10,
Subchapter H of the TBOC or effectively withdraws or loses such right, such
Dissenting Shares shall thereupon be treated as if they had been converted at
the Initial Effective Time into the right to receive the Share Conversion
Consideration or the Cash-Only Share Conversion Consideration. Val-Tex shall
give KMG notice of any written demands for appraisal of Shares received by
Val-Tex under Chapter 10, Subchapter H of the TBOC, and shall give KMG the
opportunity to participate in negotiations and proceedings with respect to such
demands. Val-Tex shall not, except with the prior written consent of KMG, make
any payment with respect to any such demands for appraisal or offer to settle or
settle any such demands.

(g)At the Initial Effective Time, by virtue of the Reverse Merger and without
any action on the part of the holders of any securities of Disappearing Sub or
Val-Tex, each share of Common Stock that is owned by Val-Tex shall automatically
be cancelled and retired and shall cease to exist, and no consideration shall be
delivered in exchange therefor.

2.4Exchange of Certificates.

(a)KMG and Val-Tex hereby authorize KMG (or one or more other Persons from time
to time as shall be reasonably acceptable to KMG and the Shareholders’
Representative) to act as paying agent hereunder (the “Paying Agent”) for the
payment of the consideration payable pursuant to Section 2.3(c) upon valid
surrender of Stock Certificates and receipt of executed Share Surrender Forms.  

(b)At the Initial Effective Time, KMG shall make available, or cause to be made
available to the Paying Agent (x) an amount equal to the Closing Cash
Consideration to the Paying Agent and (y) certificates representing a number of
shares of Common Stock equal to the Stock Merger Consideration.  Any interest,
dividends, or other income earned on the investment of cash deposited by KMG
with the Paying Agent in accordance with this Section 2.4(b) shall be for the
account of and payable to KMG.

(c)Exchange Procedures for Stock Certificates.

(i)The Paying Agent shall mail to each holder of record of a Stock Certificate,
other than Stock Certificates to be canceled or retired pursuant to Section
2.3(b), (A) a Share Surrender Form (which shall specify that delivery shall be
effected, and risk of loss and title to the Stock Certificates shall pass, only
upon actual delivery of

14

 

--------------------------------------------------------------------------------

 

the Stock Certificates to the Paying Agent and shall be in a form and have such
other provisions as KMG may reasonably specify); and (B) instructions for use in
effecting the surrender of the Stock Certificates in exchange for the Share
Conversion Consideration or the Cash-Only Share Conversion Consideration. If any
Dissenting Shares cease to be Dissenting Shares pursuant to Section 2.3(e), KMG
shall instruct the Paying Agent promptly after the date on which KMG becomes
aware that such Dissenting Shares have ceased to be Dissenting Shares to mail to
the holder of record of such Shares the Share Surrender Form and instructions
referred to in the preceding sentence, with respect to such Shares.

(ii)Upon surrender of a Stock Certificate (other than Stock Certificates to be
canceled or retired pursuant to Section 2.3(b)) for cancellation to the Paying
Agent, together with a Share Surrender Form, duly executed, and such other
documents as may reasonably be required by the Paying Agent, the holder of such
Stock Certificate shall be entitled to receive in exchange therefor its
appropriate share of the Closing Cash Consideration and, in the case of
Shareholders who are not Cash-Only Shareholders, the Stock Merger Consideration
and the Stock Certificates so surrendered shall forthwith be canceled. No
interest shall be paid or shall accrue on the cash payable upon the surrender of
any Stock Certificate.  If payment is to be made to a Person other than the
Person in whose name the Stock Certificate so surrendered is registered, it
shall be a condition of payment that such Stock Certificate shall be properly
endorsed or otherwise in proper form for transfer and that the Person requesting
such payment shall pay any transfer or other Taxes required by reason of such
Stock Certificate or establish to the satisfaction of the Paying Agent that such
Tax has been paid or is not applicable.

(iii)If any Stock Certificate shall have been lost, stolen or destroyed, upon
(A) the making of an affidavit of that fact by the Person claiming such Stock
Certificate to be lost, stolen or destroyed and (B) the execution and delivery
to KMG by such Person of an indemnity agreement in customary form and substance,
the Paying Agent shall issue, in exchange for such lost, stolen or destroyed
Stock Certificate, the appropriate share of the Closing Cash Consideration and
the Stock Merger Consideration into which the Shares theretofore represented by
such lost, stolen or destroyed Stock Certificate shall have been converted.

(d)Ninety (90) days following the Initial Effective Time, KMG shall be entitled
to cause the Paying Agent to deliver to it any funds (including any interest
received with respect thereto) and Common Stock certificates made available to
the Paying Agent that have not been disbursed to holders of Stock Certificates
formerly representing the Shares outstanding at the Initial Effective Time, and
thereafter such holders shall be entitled to look to KMG only as a general
creditor thereof with respect to cash payable and Common Stock deliverable upon
due surrender of their Stock Certificates.

2.5Reverse Merger Price Adjustments.

(a)Not more than five Business Days prior to the Closing Date, Val-Tex will
prepare and deliver a statement setting forth its good faith estimate of its
Inventory as of the Closing Date based upon a physical inventory review of its
Inventory, together with a certificate

15

 

--------------------------------------------------------------------------------

 

of the Chief Financial Officer of Val-Tex that the Inventory was valued (the
“Estimated Inventory”) in a manner consistent with Schedule 2.5 which sets forth
a list of Inventory items of Val-Tex as of February 28, 2015 (the “Inventory
Items List”) and a calculation of Inventory as of such date as calculated
therefrom.  Val-Tex shall permit KMG and its accountants and other
representatives reasonable access to Val-Tex’s properties to observe the
Inventory. No later than five Business Days prior to the Closing Date, Val-Tex
shall provide KMG with (i) a certificate of Val-Tex setting forth an estimate of
the balance of all Indebtedness of Val-Tex as of the close of business on the
day immediately preceding the Closing Date and (ii) customary pay-off letters
from all holders of Indebtedness to be repaid as of or prior to the
Closing.  Val-Tex shall also make arrangements reasonably satisfactory to KMG
for such holders to provide to KMG recordable form mortgage and lien releases,
canceled notes and other documents reasonably requested by KMG prior to the
Closing such that all Liens on the assets or properties of Val-Tex that are not
Permitted Exceptions shall be satisfied, terminated and discharged on or prior
to the Closing Date.  On the Closing Date prior to the Closing, Val-Tex shall
deliver to KMG a certificate of Val-Tex setting forth all Indebtedness of
Val-Tex as of the close of business on the day immediately preceding the Closing
Date that will not be paid off prior to the Closing (the “Closing
Indebtedness”).

(b)At the Closing, the Closing Cash Consideration will be (i) adjusted on a
dollar-for-dollar basis (the “Closing Inventory Adjustment Amount”) as follows:
(x) if Estimated Inventory exceeds $1,500,000, then the Closing Cash
Consideration will be increased by the amount of such excess and (y) if
Estimated Inventory is less than $1,500,000, then the Closing Cash Consideration
will be decreased by the amount of such deficiency.

(c)Within 60 days after the Closing Date, KMG will prepare and deliver to the
Shareholders’ Representative a schedule of the Inventory of Val-Tex as of the
close of business on the Closing Date (as the same may be adjusted in accordance
with this subsection, the “Closing Inventory Items List”), which schedule will
be prepared in a manner consistent with that used in preparing the Inventory
Items List, together with its calculation of Inventory as of the close of
business on the Closing Date (as the same may be adjusted in accordance with
this subsection, the “Closing Inventory”).  The Shareholders’ Representative
will have a period of 30 days after its receipt of the Closing Inventory Items
List to review the same and to notify KMG in writing of any disputes regarding
the same.  As part of such review, the Shareholders’ Representative and its
advisors will have reasonable access to KMG’s work papers and to the preparers
of the Closing Inventory Items List and to the books and records on which the
Closing Inventory Items List is based.  If the Shareholders’ Representative
notifies KMG of any dispute within 30 days after its receipt of the Closing
Inventory Items List, then the parties will negotiate in good faith in an effort
to resolve such dispute.  If the parties are unable to resolve such dispute
within 30 days after the Shareholders’ Representative receives the Closing
Inventory Items List, then either party may submit such dispute to an
independent accounting firm of recognized national or regional standing mutually
acceptable to KMG and the Shareholders’ Representative for resolution or, if
they cannot agree, BDO Seidman LLP (in either case, the “Independent Accounting
Firm”) to resolve the dispute and the Independent Accounting Firm shall make
within 30 days a final determination binding upon the parties of the appropriate
amount of the Closing Inventory.  If issues in dispute are submitted to the
Independent Accounting Firm for resolution, (i) each party will furnish to the
Independent Accounting Firm such workpapers and other documents and information
relating to the disputed issues as the Independent Accounting

16

 

--------------------------------------------------------------------------------

 

Firm may request and are available to that party or its independent public
accountants, and will be afforded the opportunity to present to the Independent
Accounting Firm any material relating to the determination and to discuss the
determination with the Independent Accounting Firm; (ii) the determination by
the Independent Accounting Firm, as set forth in a notice delivered to both
parties by the Independent Accounting Firm, will be binding and conclusive on
the parties; and (iii) KMG and the holders of the Shares, by reduction in the
Inventory Holdback, will each bear 50% of the fees of the Independent Accounting
Firm for such determination.

(d)If the Closing Inventory, as finally determined, is (i) less than Estimated
Inventory, then the Paying Agent shall pay to KMG the amount of such deficiency
out of the Inventory Holdback or (ii) in excess of Estimated Inventory, then KMG
will pay to the Paying Agent for distribution to the holders of the Shares the
amount of such excess.

(e)All payments under subsection (d) shall be made within five Business Days
after the Closing Inventory has been finally determined.  If a breach or
inaccuracy of a representation or warranty by Val-Tex or the Principal
Shareholders in this Agreement resulted in a reduction in the Closing Inventory,
KMG shall not be entitled to indemnification under Article XI because of such
breach or inaccuracy to the extent of such reduction in the Closing Inventory.

(f)Any payment to be made by the Paying Agent to KMG or by KMG to the Paying
Agent under this Section shall be treated by the parties hereto as an adjustment
to the Reverse Merger Consideration.

2.6Holdback Agreements.  KMG will withhold $500,000 in cash (the “Inventory
Holdback”) for Reverse Merger Consideration adjustments pursuant to Section 2.5
and an additional $500,000 in cash (the “Indemnity Holdback”) for
indemnification obligations of the Principal Shareholders under Sections 11.2
and 11.6 of this Agreement. The Inventory Holdback shall be used to pay Reverse
Merger Consideration adjustments as calculated under Section 2.5 and the
Indemnity Holdback shall be used to pay indemnity obligations of the holders of
the Shares under Sections 11.2 and 11.6 of this Agreement, but shall not limit
such obligations. The Inventory Holdback shall be held for a period ending upon
the final determination of the Closing Inventory, whereupon the net proceeds
thereof, after the payments required by Section 2.5 are made, shall be paid to
the Shareholders’ Representative Fund. The Indemnity Holdback shall be held in
accordance with the provisions of Section 11.3(a).

2.7Shareholders’ Representative Fund.  KMG shall deposit or cause to be
deposited into an account established by the Shareholders’ Representative, the
Shareholders’ Representative Fund Amount (such amount plus any other amounts
deposited in such account pursuant to the provisions of this Agreement,
including any interest or other amounts earned thereon and less any
disbursements therefrom in accordance with this Agreement (the “Shareholders’
Representative Fund”), for purpose of satisfying costs, expenses and/or
liabilities for which any holder of Shares including the Principal Shareholders
may be liable hereunder, including under Article XI, in its capacity as the
Shareholders’ Representative and otherwise in accordance with this Agreement.
The Shareholders’ Representative shall also be entitled to indemnification out
of the proceeds of the Shareholders’ Representative

17

 

--------------------------------------------------------------------------------

 

Fund to the extent the holders of Shares are obligated to indemnify the
Shareholders’ Representative pursuant to Article IX. Upon the end of the General
Survival Period, the Shareholders’ Representative shall distribute all remaining
amounts in the Shareholders’ Representative Fund to the holders of Shares in
proportion to the Reverse Merger Consideration to which each is entitled.

2.8Certificate of Formation and Bylaws.  At and after the Initial Effective Time
until the same have been duly amended, (i) the certificate of formation of
Val-Tex in effect at the Initial Effective Time shall be the certificate of
formation of the Initial Surviving Entity and (ii) the bylaws of Val-Tex in
effect at the Initial Effective Time shall be the bylaws of the Initial
Surviving Entity.

2.9Directors and Officers.  At and after the Initial Effective Time, the
officers and managers of Disappearing Sub immediately prior to the Initial
Effective Time shall be the officers and directors, respectively, of the Initial
Surviving Entity until their successors are duly elected or appointed and
qualified.  If, at the Initial Effective Time, a vacancy shall exist on the
board of directors or in any office of the Initial Surviving Entity, such
vacancy may thereafter be filled in the manner provided by applicable Law.

2.10Other Effects of Reverse Merger.  The Reverse Merger shall have all further
effects as specified in the applicable provisions of the TBOC.

Article III

FORWARD MERGER

3.1The Forward Merger.

(a)Subject to the terms and conditions of this Agreement, as soon as practicable
following the Initial Effective Time, Surviving Sub shall be merged with and
into the Initial Surviving Entity (the “Forward Merger”) in accordance with the
laws of the State of Texas, including the TBOC, whereupon the separate existence
of the Initial Surviving Entity shall cease, and Surviving Sub shall be the
surviving entity of the Forward Merger (the “Final Surviving Entity”).

(b)As soon as practicable after the Initial Effective Time, the Initial
Surviving Entity and Surviving Sub shall (i) file a certificate of merger (the
“Forward Certificate of Merger”) with the Texas Secretary of State, and make all
such other filings or recordings required by the TBOC in connection with the
Forward Merger.  The Forward Merger shall become effective upon completion of
the filing of the Forward Certificate of Merger in accordance with the relevant
provisions of the TBOC (the “Final Effective Time”).  

(c)From and after the Final Effective Time, the Final Surviving Entity shall
possess all the assets, liabilities, rights, privileges, powers and franchises
and be subject to all of the restrictions, disabilities and duties of Initial
Surviving Entity and Surviving Sub, all as provided under the TBOC.  

18

 

--------------------------------------------------------------------------------

 

3.2Conversion of Securities.

(a)At the Final Effective Time, by virtue of the Forward Merger and without the
need for any further action on the part of the holder thereof, all of the common
stock, $0.10 par value per share, of the Initial Surviving Entity issued and
outstanding immediately prior to the Final Effective Time shall automatically be
cancelled and retired and shall cease to exist, and no consideration shall be
delivered in exchange therefor.

(b)At the Final Effective Time, by virtue of the Forward Merger and without any
action on the part of the holders of any securities of Initial Surviving Entity
or Surviving Sub, all of the outstanding membership interests of Surviving Sub
shall be converted into one hundred percent of the membership interests of the
Final Surviving Entity.

3.3Certificate of Formation and Company Agreement.  At and after the Final
Effective Time until the same have been duly amended, (i) the certificate of
formation of Surviving Sub in effect at the Final Effective Time shall be the
certificate of formation of the Final Surviving Entity and (ii) the Company
Agreement of Surviving Sub in effect at the Final Effective Time shall be the
Company Agreement of the Final Surviving Entity.

3.4Managers and Officers.  At and after the Final Effective Time, persons
identified as officers and managers on Schedule 3.4 shall be the officers and
managers, respectively, of the Final Surviving Entity until their successors are
duly elected or appointed and qualified.  If, at the Final Effective Time, a
vacancy shall exist on the board of managers or in any office of the Final
Surviving Entity, such vacancy may thereafter be filled in the manner provided
by applicable Law.

3.5Other Effects of Forward Merger.  The Forward Merger shall have all further
effects as specified in the applicable provisions of the TBOC.

Article IV

CLOSING AND TERMINATION

4.1Closing Date.  The consummation of the Transactions (the “Closing”) shall
take place at the offices of Haynes and Boone, LLP located at 1221 McKinney
Street, Suite 2100, Houston, Texas 77010 (or at such other place as the parties
may designate in writing) at 10:00 a.m. (Central time) on May 1, 2015 if the
conditions set forth in Article X have been satisfied or waived (other than
conditions that by their nature are to be satisfied at Closing, but subject to
the satisfaction or waiver of those conditions at such time) or such other date
as mutually specified by the parties (the “Closing Date”).

4.2Termination of Agreement.  This Agreement may be terminated prior to the
Closing as follows:

(a)by mutual written consent of Val-Tex and KMG;

(b)by Val-Tex or KMG if there shall be in effect a final nonappealable Order of
a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting

19

 

--------------------------------------------------------------------------------

 

the consummation of the Transactions; provided, that the right to terminate this
Agreement under this Section 4.2(b) shall not be available to a party if such
Order was primarily due to the failure of such party to perform any of its
obligations under this Agreement;

(c)by KMG by written notice to Val-Tex if (i) any of the conditions set forth in
Section 10.1 shall not have been fulfilled (or if satisfaction becomes
impossible) by May 15, 2015 and shall not have been waived by KMG, unless such
failure shall be due to the failure of KMG to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing, or (ii) Val-Tex or any Principal Shareholder shall have
breached or failed to perform any of its representations, warranties, covenants
or agreements set forth in this Agreement, or if any representation or warranty
of Val-Tex or a Principal Shareholder shall have become untrue, in either case
such that the conditions set forth in Sections 10.1 would not be satisfied and
such breach is incapable of being cured or, if capable of being cured, shall not
have been cured within ten days following receipt by Val-Tex of notice of such
breach from KMG; or

(d)by Val-Tex by written notice to KMG if (i) any of the conditions set forth in
Section 10.2 shall not have been fulfilled (or if satisfaction becomes
impossible) by May 15, 2015 and shall not have been waived by Val-Tex, unless
such failure shall be due to the failure of Val-Tex to perform or comply with
any of the covenants, agreements or conditions hereof to be performed or
complied with by it prior to the Closing, or (ii) KMG shall have breached or
failed to perform any of its representations, warranties, covenants or
agreements set forth in this Agreement, or if any representation or warranty of
KMG shall have become untrue, in either case such that the conditions set forth
in Sections 10.2 would not be satisfied and such breach is incapable of being
cured or, if capable of being cured, shall not have been cured within ten days
following receipt by KMG of notice of such breach from Val-Tex.

4.3Procedure Upon Termination. In the event of termination and abandonment by
KMG or Val-Tex, or both, pursuant to Section 4.2 hereof, written notice thereof
shall forthwith be given to the other party or parties, and this Agreement shall
terminate, and the Transactions shall be abandoned, without further action by
KMG or Val-Tex.

4.4Effect of Termination. In the event that this Agreement is validly terminated
as provided herein, then each of the parties shall be relieved of their duties
and obligations arising under this Agreement after the date of such termination
and such termination shall be without Liability to KMG or Val-Tex; provided,
that (a) the obligations of the parties set forth in this Section 4.4 and
Section 8.6 and Article XII hereof shall survive any such termination and shall
be enforceable hereunder; and (b) nothing in this Section 4.4 shall relieve KMG
or Val-Tex of any Liability for a breach of this Agreement prior to the
effective date of such termination.

20

 

--------------------------------------------------------------------------------

 

Article V

REPRESENTATIONS AND WARRANTIES OF VAL-TEX AND THE PRINCIPAL SHAREHOLDERS

Val-Tex and each Principal Shareholder, hereby jointly and severally represents
and warrants to KMG that:

5.1Organization and Good Standing.  Val-Tex is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Texas and
has all requisite corporate power and authority to own, lease and operate its
properties and to carry on its Business as now conducted and as currently
proposed to be conducted.  Val-Tex is duly qualified or authorized to do
business and is in good standing under the laws of each jurisdiction in which
the conduct of its Business or the ownership of its properties requires such
qualification or authorization, except where the failure to so qualify would not
have, or would not reasonably be expected to have, a material adverse effect on
Val-Tex.  

5.2Authorization of Agreement.

(a)Pursuant to the TBOC and Val-Tex’s certificate of formation and bylaws, the
only vote of the holders of any class or series of Val-Tex’s capital stock that
shall be necessary to approve the Reverse Merger and this Agreement is the
approval by two-thirds of the votes cast by the holders of the Shares (the
“Val-Tex Shareholders’ Approval”).  On or prior to the date of this Agreement,
the board of directors of Val-Tex has (i) determined that this Agreement, the
Releases and the Transactions are advisable and in the best interests of Val-Tex
and the holders of the Shares, (ii) approved and declared advisable this
Agreement, the Releases and the Transactions and (iii) resolved to recommend to
the holders of the Shares that they vote in favor of adopting and approving this
Agreement and the Reverse Merger.

(b)Val-Tex has all requisite power and authority and has taken all corporate
action to execute and deliver this Agreement and Val-Tex has all requisite power
and authority and, subject to receipt of the Val-Tex Shareholders’ Approval, has
taken all corporate action to execute and deliver each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Val-Tex in connection with the Transactions (collectively, the
“Val-Tex Documents”), to perform its obligations hereunder and thereunder and to
consummate the Transactions.  The execution, delivery and performance of this
Agreement and each of the Val-Tex Documents, and the consummation of the
Transactions, have been duly authorized and approved by all requisite action on
the part of Val-Tex, subject to receipt of the Val-Tex Shareholders’
Approval.  This Agreement has been, and each of the Val-Tex Documents will be at
or prior to the Closing, duly and validly executed and delivered by Val-Tex and
(assuming due authorization, execution and delivery by the other parties
thereto) this Agreement constitutes, and each of the Val-Tex Documents when so
executed and delivered will constitute, legal, valid and binding obligations of
Val-Tex enforceable against Val-Tex in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of

21

 

--------------------------------------------------------------------------------

 

commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(c)None of the information to be supplied by Val-Tex for inclusion in the proxy
(“Proxy”) to be mailed to the holders of Shares in connection with the
Shareholders’ Meeting at which Val-Tex Shareholders’ Approval will be requested,
and any amendments or supplements thereto, will, at the respective times the
Proxy or any amendment or supplement thereto is first mailed to the holders of
Shares, at the time of the Shareholders’ Meeting and at the Closing, contain any
untrue statement of a material fact or omit to state any material fact required
to be made therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

5.3Capitalization.

(a)The authorized equity interests of Val-Tex consist solely of 90,831
Shares.  As of the date hereof, all of the Shares are held beneficially and of
record by the Persons listed on Schedule 5.3 hereto in the amounts set forth
next to their respective names, and Val-Tex has 26 shareholders.  All of the
issued and outstanding Shares were duly authorized for issuance and are validly
issued, fully paid and non-assessable and were not issued in violation of any
purchase or call option, right of first refusal, subscription right, preemptive
right or any similar rights.

(b)There are no existing options, warrants, calls, rights or Contracts to which
Val-Tex is a party requiring, and there are no securities of Val-Tex outstanding
which upon conversion or exchange would require, the issuance, sale or transfer
of any additional Shares or other equity interests of Val-Tex or other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase Shares or other equity interests of Val-Tex.  Except
as set forth on Schedule 5.3(b), there are no obligations, contingent or
otherwise, of Val-Tex to (i) repurchase, redeem or otherwise acquire any Shares
or (ii) provide material funds to, or make any material investment in (in the
form of a loan, capital contribution or otherwise), or provide any guarantee
with respect to the obligations of, any Person.  Except as set forth on Schedule
5.3(b), there are no outstanding equity appreciation, phantom equity, profit
participation or similar rights with respect to Val-Tex.  There are no bonds,
debentures, notes or other Indebtedness of Val-Tex having the right to vote or
consent (or, convertible into, or exchangeable for, securities having the right
to vote or consent) on any matters on which shareholders (or other equity
holders) of Val-Tex may vote.  There are no voting agreements, voting trusts,
irrevocable proxies or other Contracts or understandings to which Val-Tex is a
party or is bound with respect to the voting or consent of any Shares.

5.4Subsidiaries. Except as set forth on Schedule 5.4, Val-Tex does not own,
directly or indirectly, any capital stock or equity securities of any Person.

5.5Corporate Records.

(a)Val-Tex has delivered to KMG true, correct and complete copies of the
certificate of formation (certified by the Secretary of State) and bylaws
(certified by the secretary, assistant secretary or other appropriate officer)
of Val-Tex, in each case as amended and in effect on the date hereof, including
all amendments thereto.

22

 

--------------------------------------------------------------------------------

 

(b)The minute books of Val-Tex previously made available to KMG contain true,
correct and complete records of all meetings and accurately reflect all other
action of the shareholders and board of directors (including committees thereof)
of Val-Tex.  The stock certificate books, if any, and transfer ledgers of
Val-Tex previously made available to KMG are true, correct and complete.  All
transfer Taxes levied, if any, or payable with respect to all transfers of
equity of Val-Tex prior to the date hereof have been paid and appropriate
transfer Tax stamps affixed.

5.6Conflicts; Consents of Third Parties.

(a)Except as set forth on Schedule 5.6(a), none of the execution and delivery by
Val-Tex of this Agreement or the Val-Tex Documents, the consummation of the
Transactions, or compliance by Val-Tex with any of the provisions hereof or
thereof will (i) conflict with, or result in any violation or breach of (that in
either case would have a material adverse effect on Val-Tex), conflict with or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or the
loss of a material benefit under any provision of (A) the certificate of
formation, bylaws, or other organizational documents of Val-Tex; (B) any
Contract or Val-Tex Permit to which Val-Tex is a party or by which any of its
assets are bound; (C) any Order applicable to Val-Tex or by which any of its
assets are bound; or (D) any applicable Law; or (ii) result in the creation or
imposition of any Lien other than Permitted Exceptions on the assets of
Val-Tex.  

(b)Except as set forth on Schedule 5.6(b), no consent, waiver, approval, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Person or Governmental Body is required on the part of Val-Tex in connection
with (i) the execution and delivery of this Agreement or the Val-Tex Documents,
the compliance by Val-Tex with any of the provisions hereof and thereof, the
consummation of the Transactions or the taking by Val-Tex of any other action
contemplated hereby or thereby, or (ii) the continuing validity and
effectiveness immediately following the Closing of any Contract or Val-Tex
Permit.

5.7Financial Statements.

(a)Val-Tex has delivered to KMG copies of (i) the audited consolidated balance
sheets of Val-Tex as at May 31, 2014 and the related audited consolidated
statements of income and cash flows of Val-Tex for the twelve-month period then
ended, (ii) the unaudited consolidated balance sheet of Val-Tex as at May 31,
2012 and 2013 and the related consolidated statements of income and cash flows
of Val-Tex for the twelve-month periods then ended, and (iii) the unaudited
consolidated balance sheets of Val-Tex as at February 28, 2015 and the related
unaudited consolidated statements of income and cash flows of Val-Tex for the
nine-month period then ended (such statements referred to in subsections (i),
(ii) and (iii) immediately above, including the related notes and schedules
thereto, are referred to herein as the “Financial Statements”).  Each of the
Financial Statements is complete and correct in all material respects and fairly
presents the consolidated financial position, results of operations and cash
flows of Val-Tex as at the dates and for the periods indicated therein. The
audited financial statements described in (i) above have been prepared in
accordance with GAAP consistently applied without modification of the accounting
principles used in the preparation thereof throughout the periods presented. The
unaudited financial statements described in (ii) and (iii) above have been

23

 

--------------------------------------------------------------------------------

 

prepared in accordance with tax accounting consistently applied without
modification of the accounting principles used in the preparation thereof
throughout the periods presented. The unaudited consolidated balance sheet of
Val-Tex as of February 28, 2015 is referred to herein as the “Balance Sheet” and
February 28, 2015 is referred to herein as the “Balance Sheet Date.”

(b)All books, records and accounts of Val-Tex are accurate and complete and are
maintained in all material respects in accordance with good business practice
and all applicable Laws.  Val-Tex maintains systems of internal accounting
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit the preparation of financial
statements and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the actual levels at reasonable intervals and appropriate action is taken with
respect to any differences. Val-Tex has no Liabilities, except (i) those which
are adequately reflected or reserved against in the Financial Statements as of
the Balance Sheet Date, and (ii) those which have been incurred in the Ordinary
Course of Business since the Balance Sheet Date and which are not, individually
or in the aggregate, material in amount.

(c)Val-Tex has no Knowledge of (i) any significant deficiencies in the design or
operation of internal controls which could adversely affect Val-Tex’s ability to
record, process, summarize and report financial data, (ii) any material
weaknesses in internal controls or (iii) any fraud, whether or not material,
that involves management or other Employees who have a significant role in
Val-Tex’s internal controls.

5.8Title to Assets. Val-Tex owns and has good and valid title to each of its
assets free and clear of Liens, except for Permitted Exceptions.  The personal
property used in or held for use by Val-Tex is sufficient for KMG to conduct the
Business from and after the Closing Date without interruption and in the
Ordinary Course of Business, as it has been conducted by Val-Tex. Except as set
forth on Schedule 5.8, (a) Val-Tex has performed all current maintenance and
repair obligations for its assets pursuant to the terms of the Contracts and has
not deferred the performance of any such obligations and (b) its assets are in
good operating condition and repair, and none of its assets are in need of
maintenance or repairs except for ordinary, routine maintenance or repairs that
are not material.

5.9Absence of Certain Developments. Except as expressly contemplated by this
Agreement or as set forth on Schedule 5.9 or Schedule 2.1(d), since the Balance
Sheet Date, (i) Val-Tex has conducted the Business only in the Ordinary Course
of Business, (ii) Val-Tex has not taken any action that would be prohibited by
Section 8.2(b) if proposed to be taken by Val-Tex after the date of this
Agreement, and (iii) there has not been any material adverse change in the
Business, operations, assets, results of operations or condition (financial or
otherwise) of Val-Tex, and no event has occurred or circumstances exist that may
result in such a material adverse change.

24

 

--------------------------------------------------------------------------------

 

5.10Taxes.

(a)(i) Except as set forth on Schedule 5.10, all Tax Returns required to be
filed by or on behalf of each of Val-Tex and any Affiliated Group of which
Val-Tex is or was a member have been duly and timely filed with the appropriate
Taxing Authority in all jurisdictions in which such Tax Returns are required to
be filed (after giving effect to any valid extensions of time in which to make
such filings), and all such Tax Returns are true, complete and correct in all
material respects; and (ii) all Taxes payable by or on behalf of each of Val-Tex
and any Affiliated Group of which Val-Tex is or was a member have been fully and
timely paid.  With respect to any period for which Tax Returns have not yet been
filed or for which Taxes are not yet due or owing, Val-Tex has made due and
sufficient accruals for such Taxes in the Financial Statements and its books and
records.  All required estimated Tax payments sufficient to avoid any
underpayment penalties or interest have been timely made by or on behalf of
Val-Tex.

(b)Val-Tex has complied in all material respects with all applicable Laws
relating to the payment and withholding of Taxes and has duly and timely
withheld and paid over to the appropriate Taxing Authority all amounts required
to be so withheld and paid under all applicable Laws.

(c)KMG has received complete copies of (i) all federal, state, local and foreign
income or franchise Tax Returns of Val-Tex relating to the taxable periods since
May 31, 2010 and (ii) any audit report issued within the last three years
relating to any Taxes due from or with respect to Val-Tex.  

(d)Schedule 5.10 lists (i) all types of Taxes paid, and all types of Tax Returns
filed by or on behalf of Val-Tex, and (ii) all of the jurisdictions that impose
such Taxes or with respect to which Val-Tex has a duty to file such Tax
Returns.  No claim has been made by a Taxing Authority in a jurisdiction where
Val-Tex does not file Tax Returns such that it is or may be subject to Taxation
by that jurisdiction.  

(e)All deficiencies asserted or assessments made as a result of any examinations
by any Taxing Authority of the Tax Returns of, or including, Val-Tex have been
fully paid, and there are no other audits or investigations by any Taxing
Authority in progress, nor has Val-Tex received any notice from any Taxing
Authority that it intends to conduct such an audit or investigation.  No issue
has been raised by a Taxing Authority in any prior examination of Val-Tex which,
by application of the same or similar principles, could reasonably be expected
to result in a proposed deficiency for any subsequent taxable period.

(f)Neither Val-Tex nor any Subsidiary is a party to any Tax sharing, allocation,
indemnity or similar agreement or arrangement (whether or not written) pursuant
to which it will have any obligation to make any payments after the Closing.

(g)There is no Contract, agreement, plan or arrangement covering any Person
that, individually or collectively, could give rise to the payment of any amount
that would not be deductible by KMG, Val-Tex or any of their respective
Affiliates by reason of Section 280G of the Code.

25

 

--------------------------------------------------------------------------------

 

(h)Neither Val-Tex nor any Subsidiary is subject to any private letter ruling of
the IRS or comparable rulings of any Taxing Authority.

(i)There are no Liens, other than Liens that are Permitted Exceptions, as a
result of any unpaid Taxes upon any of the assets of Val-Tex.

(j)Val-Tex has never been a member of any consolidated, combined, affiliated or
unitary group of corporations for any Tax purposes other than a group in which
Val-Tex is the common parent.

(k)There is no taxable income of Val-Tex that will be required under applicable
Tax Law to be reported by KMG or any of its Affiliates, including Val-Tex, for a
taxable period beginning after the Closing Date which taxable income was
realized (and reflects economic income) arising prior to the Closing Date.

(l)Val-Tex has disclosed on their federal income Tax Returns all positions taken
therein that could give rise to substantial understatement of federal income tax
within the meaning of Section 6662 of the Code.  Val-Tex has not participated in
any “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).

(m)Except as set forth on Schedule 5.10, there is no material property or
obligation of Val-Tex, including uncashed checks to vendors, customers, or
employees, non-refunded overpayments, or unclaimed subscription balances, that
is escheatable or reportable as unclaimed property to any state or municipality
under any applicable escheatment or unclaimed property laws.  

(n)All of the property of Val-Tex that is subject to property Tax has been
properly listed and described on the property tax rolls of the appropriate
Taxing Authority.

5.11Real Property.

(a)Schedule 5.11(a) sets forth a complete list of (i) all real property and
interests in real property, including improvements thereon and easements
appurtenant thereto owned in fee by Val-Tex (collectively, the “Owned
Properties”), and (ii) all real property and interests in real property leased
by Val-Tex (collectively, the “Real Property Leases” and, together with the
Owned Properties, being referred to herein collectively as the “Val-Tex
Properties”) as lessee or lessor, including a description of each such Real
Property Lease (including the name of the third party lessor or lessee and the
date of the lease or sublease and all amendments thereto).  Val-Tex has good and
marketable fee title to all Owned Property free and clear of all Liens of any
nature whatsoever, except Permitted Exceptions.  Val-Tex Properties constitute
all interests in real property currently used, occupied or currently held for
use in connection with the Business of Val-Tex and which are necessary for the
continued operation of the Business as currently conducted.  All of Val-Tex
Properties and buildings, fixtures and improvements thereon (i) are in good
operating condition without structural defects, and all mechanical and other
systems located thereon are in good operating condition, and no condition exists
requiring material repairs, alterations or corrections and (ii) are suitable,
sufficient and appropriate in all material respects for their current and
contemplated uses.  None of the improvements located on Val-Tex Properties
constitute a legal non-conforming use or otherwise

26

 

--------------------------------------------------------------------------------

 

require any special dispensation, variance or special permit under any
Laws.  Val-Tex has delivered to KMG true, correct and complete copies of (i) all
deeds, title reports and surveys for the Owned Properties and (ii) the Real
Property Leases, together with all amendments, modifications or supplements, if
any, thereto.  Val-Tex Properties are not subject to any leases, rights of first
refusal, options to purchase or rights of occupancy, except the Real Property
Leases set forth on Schedule 5.11(a).

(b)Val-Tex has all certificates of occupancy and Permits of any Governmental
Body necessary or useful for the current use and operation of each Val-Tex
Property, and Val-Tex has fully complied with all material conditions of the
Permits applicable to them.  No default or violation, or event that with the
lapse of time or giving of notice or both would become a default or violation,
has occurred in the due observance of any Permit.

(c)There does not exist any actual or, to the Knowledge of Val-Tex, threatened
or contemplated condemnation or eminent domain proceedings that affect any
Val-Tex Property or any part thereof, and Val-Tex has not received any notice,
oral or written, of the intention of any Governmental Body or other Person to
take or use all or any part thereof.

(d)Val-Tex has not received any notice from any insurance company that has
issued a policy with respect to any Val-Tex Property requiring performance of
any structural or other repairs or alterations to such Val-Tex Property.

(a)Val-Tex does not own, hold, nor is it obligated under or a party to, any
option, right of first refusal or other contractual right to purchase, acquire,
sell, assign or dispose of any real estate or any portion thereof or interest
therein.

5.12Personal Property Leases.

(a)Schedule 5.12 sets forth all leases of personal property (“Personal Property
Leases”) involving annual payments in excess of $5,000 relating to personal
property used by Val-Tex or to which Val-Tex is a party or by which Val-Tex is
bound.  Val-Tex has delivered to KMG true, correct and complete copies of the
Personal Property Leases, together with all amendments, modifications or
supplements thereto.  

5.13Intellectual Property.

(a)Schedule 5.13(a) sets forth an accurate and complete list of all internet
domain names, Patents, registered Marks, pending applications for registration
of Marks, unregistered Marks, registered Copyrights, and pending applications
for registration of Copyrights included in Val-Tex’s Intellectual
Property.  Schedule 5.13(a) lists (i) the jurisdictions in which each such item
of Val-Tex’s Intellectual Property has been issued, registered, otherwise arises
or in which any such application for such issuance and registration has been
filed and (ii) the registration or application number and date, as applicable.  

(b)Except as set forth on Schedule 5.13(b), Val-Tex is the sole and exclusive
owner of all right, title and interest in and to all of Val-Tex’s Technology and
Val-Tex’s Intellectual Property, including each of the Copyrights in any works
of authorship prepared by or for Val-Tex that resulted from or arose out of any
work performed by or on behalf of Val-Tex or

27

 

--------------------------------------------------------------------------------

 

by any Employee, former Employee, officer, consultant or contractor of Val-Tex,
in each case, free and clear of all obligations to others (except for those
specified licenses included in Schedule 5.13(b)).  

(c)Val-Tex’s Intellectual Property and Val-Tex’s Technology, the design,
development, manufacturing, licensing, marketing, distribution, offer for sale,
sale or use or maintenance of any products and services in connection with the
Business as presently and as currently proposed to be conducted, and the present
and currently proposed business practices, methods and operations of Val-Tex do
not infringe, constitute an unauthorized use of, misappropriate, dilute or
violate any Intellectual Property or other right of any Person.  Val-Tex’s
Intellectual Property, the Intellectual Property and Technology licensed to
Val-Tex under the Intellectual Property Licenses included in the Contracts and
Val-Tex’s Technology is set forth on Schedule 5.13(c) and includes all of the
Intellectual Property and Technology necessary and sufficient to enable Val-Tex
to conduct the Business in the manner in which such Business is currently being
conducted and proposed to be conducted.  No other Intellectual Property or
Technology, other than the Intellectual Property and Technology set forth on
Schedule 5.13(c), is required to conduct the Business in the manner in which
such Business is currently being conducted and proposed to be conducted.

(d)Except with respect to licenses of commercial off-the-shelf Software
available on reasonable terms, and except pursuant to the Intellectual Property
Licenses listed in Schedule 5.13(d), Val-Tex is not required, obligated, or
under any Liability whatsoever, to make any payments by way of royalties, fees
or otherwise to any owner, licensor of, or other claimant to, any of Val-Tex’s
Intellectual Property, or any other Person, with respect to the use thereof or
in connection with the conduct of the Business as currently conducted or
proposed to be conducted.

(e)Val-Tex has taken reasonable security measures to protect the secrecy,
confidentiality and value of all the Trade Secrets included in Val-Tex’s
Intellectual Property and any other non-public, proprietary information included
in Val-Tex’s Technology, which measures are reasonable in the industry in which
the Business operates.  

(f)The consummation of the Transactions will not result in the loss or
impairment of KMG’s right to own or use any of Val-Tex’s Intellectual Property
or Val-Tex’s Technology.

5.14Material Contracts.

(a)Schedule 5.14(a) sets forth, by reference to the applicable subsection of
this Section 5.14(a), all of the following Contracts of Val-Tex, complete and
accurate copies of which have been provided to KMG (such Contracts, together
with all Contracts for the Val-Tex Property and the Personal Property Leases,
the “Material Contracts”):

(i)Contracts with any labor union or association representing any Employee;

(ii)Contracts for the sale of any of the assets of Val-Tex other than in the
Ordinary Course of Business or for the grant to any Person of any preferential
rights to purchase any of Val-Tex’s assets, including all Contracts that require
Val-Tex to

28

 

--------------------------------------------------------------------------------

 

purchase or sell a stated portion of the requirements or outputs of Val-Tex or
that contain “take or pay” provisions;

(iii)Contracts that relate to the acquisition of any business, a material amount
of stock or assets of any other Person or any real property;

(iv)Contracts for joint ventures, strategic alliances, partnerships, licensing
arrangements, or sharing of profits, losses, costs, Liabilities, or proprietary
information with any Person;

(v)Contracts containing covenants of Val-Tex not to compete in any line of
business or with any Person in any geographical area or not to solicit or hire
any Person with respect to employment or covenants of any other Person not to
compete with Val-Tex in any line of business or in any geographical area or not
to solicit or hire any Person with respect to employment;

(vi)Contracts imposing a Lien on any of Val-Tex’s assets, including loan or
credit agreements, sale and leaseback agreements, purchase money obligations
incurred in connection with the acquisition of property, mortgages, pledge
agreements, security agreements, or conditional sale or title retention
agreements;

(vii)Contracts providing for payments by or to Val-Tex in excess of $20,000 in
any fiscal year or $60,000 in the aggregate during the term thereof that are not
cancellable without penalty, fees or other payment without more than 30 days’
notice;

(viii)Contracts providing for the purchase, distribution, or sale of lubricant
products by Val-Tex;

(ix)Contracts providing for the payment by Val-Tex of severance, retention,
change in control or other similar payments;

(x)Contracts for the employment of any individual on a full-time, part-time or
consulting or other basis;

(xi)material management Contracts and Contracts with independent contractors or
consultants (or similar arrangements) that are not cancelable without penalty or
further payment and without more than 30 days’ notice;

(xii)Contracts with any Governmental Body;

(xiii)all Permits that are required for the use or operation of the Business or
Val-Tex Property, including all Permits required by, or issued under, any
applicable Environmental Law;

(xiv)powers of attorney currently effective and outstanding;

(xv)broker, distributor, manufacturer’s representative, agency, sales promotion,
market research, marketing consulting and advertising Contracts;

29

 

--------------------------------------------------------------------------------

 

(xvi)outstanding Contracts of indebtedness, guaranty, surety or indemnification,
whether direct or indirect, including all Contracts that provide for the
assumption of any Tax, environmental or other Liability of any Person; and

(xvii)Contracts that are material to Val-Tex or the operation of the Business
and not previously disclosed pursuant to this Section 5.14(a).

(b)Each of the Material Contracts is in full force and effect and is the legal,
valid and binding obligation of Val-Tex and of the other parties thereto,
enforceable against each of them in accordance with its terms and, upon
consummation of the Transactions, shall, except as otherwise set forth on
Schedule 5.14(b), continue in full force and effect in all material respects
without penalty or other adverse consequence.  Val-Tex is not in material
default under any Material Contract, nor, to the Knowledge of Val-Tex, is any
other party to any Material Contract in material breach of or default
thereunder, and no event has occurred that with the lapse of time or the giving
of notice or both would constitute a breach or default by Val-Tex or any other
party thereunder.  There are no disputes pending or, to the Knowledge of
Val-Tex, threatened under any Material Contract.

5.15Labor and Employee Benefit Matters.

(a)No Employees of Val-Tex are represented by any labor organization.  No labor
organization or group of Employees of Val-Tex has made a pending demand for
recognition, and there are no representation proceedings or petitions seeking a
representation proceeding presently pending or, to the Knowledge of Val-Tex,
threatened to be brought or filed, with the National Labor Relations Board or
other labor relations tribunal.  There is no organizing activity involving
Val-Tex pending or, to the Knowledge of Val-Tex, threatened by any labor
organization or group of Employees.

(b)There are no (i) strikes, work stoppages, slowdowns, lockouts or arbitrations
or (ii) material grievances or other labor disputes pending or, to the Knowledge
of Val-Tex, threatened against or involving Val-Tex.  There are no unfair labor
practice charges, grievances or complaints pending or, to the Knowledge of
Val-Tex, threatened by or on behalf of any Employee or group of Employees of
Val-Tex.  

(c)There are no complaints, charges or claims against Val-Tex pending or, to
Knowledge of Val-Tex, threatened that could be brought or filed, with any
Governmental Body based on, arising out of, in connection with or otherwise
relating to the employment or termination of employment of or failure to employ,
any individual at Val-Tex.  Val-Tex is in compliance with all Laws relating to
the employment of labor, including all such Laws relating to wages, hours, WARN
and any similar state or local “mass layoff” or “plant closing” law, collective
bargaining, discrimination, civil rights, safety and health, workers’
compensation and the collection and payment of withholding or social security
Taxes and any similar Tax except for immaterial non-compliance.  There has been
no “mass layoff” or “plant closing” (as defined by WARN) within the six (6)
months prior to Closing.

5.16Employee Benefit Plans.

(a)Schedule 5.16(a) contains a true and complete list of all Plans.

30

 

--------------------------------------------------------------------------------

 

(b)Neither Val-Tex nor any ERISA Affiliate maintains or is obligated to provide
benefits under any life, medical or health plan (other than as an incidental
benefit under a Plan intended to be “qualified” within the meaning of Section
401(a) of the Code (“Qualified Plan”)) which provides benefits to retirees or
other terminated employees other than benefit continuation rights under the
Consolidated Omnibus Budget Reconciliation of 1985, as amended.

(c)Neither Val-Tex nor any ERISA Affiliate has at any time contributed to or has
any obligation to contribute to or has any Liability with respect to any
“multiemployer plan”, as that term is defined in Section 4001 of ERISA or any
“employee benefit plan” subject to Title IV of ERISA or Section 412 of the
Code.  No Plan is a “multiple employer welfare arrangement” within the meaning
of Section 3(40) of ERISA.

(d)Each of the Plans and its administration is currently in compliance with
ERISA and the Code and all other applicable Laws and with any applicable
collective bargaining agreement in all material respects, and to the Knowledge
of Val-Tex, no statement, either written or oral, has been made by Val-Tex or
any Person with regard to any Plan that is not in accordance with the terms of
such Plan.

(e)Val-Tex has performed, in all material respects, all of its obligations under
all Plans, and all contributions and other payments required to be made by
Val-Tex to any Plan with respect to any period ending before or at or including
the Closing Date have been made or reserves adequate for such contributions or
other payments have been or will be set aside therefor and have been or will be
reflected in Val-Tex’s Financial Statements.

(f)No transaction contemplated by this Agreement will result in material
Liability to the PBGC under Section 302(c)(ii), 4062, 4063, 4064 or 4069 of
ERISA, or otherwise, with respect to Val-Tex or any ERISA Affiliate.

(g)There are no pending, or, to the Knowledge of Val-Tex, threatened claims by
or on behalf of any Plan, or by any Person covered thereby, other than ordinary
claims for benefits submitted by participants or beneficiaries, which,
individually or in the aggregate, could result in material Liability on the part
of KMG or any fiduciary of any such Plan.

(h)No employer securities, employer real property or other employer property is
included in the assets of any Plan.

(i)Neither Val-Tex nor any ERISA Affiliate has engaged in or knowingly permitted
to occur and, to the Knowledge of Val-Tex, no other party has engaged in or
permitted to occur any transaction prohibited by Section 406 of ERISA or
“prohibited transaction” under Section 4975(c) of the Code with respect to any
Plan, except for any transactions which are exempt under Section 408 of ERISA or
Section 4975 of the Code.

(j)Except for any formal written qualification requirement with respect to which
the remedial amendment period set forth in Section 401(b) of the Code, and any
regulations, rulings or other IRS releases thereunder, has not expired, (i) each
Plan that is intended to be a Qualified Plan has received a favorable
determination letter from the IRS and is qualified in form and operation under
Section 401(a) of the Code, and each trust for each such Plan is exempt from
federal income tax under Section 501(a) of the Code, and (ii) no event has

31

 

--------------------------------------------------------------------------------

 

occurred or circumstance exists that gives rise to disqualification or loss of
tax-exempt status of any such Plan or trust.

(k)Each Plan can be terminated without payment of any additional contribution or
amount and, except for any vesting of benefits of a Qualified Plan, without the
vesting or acceleration of any benefits promised by such Plan.

(l)To the Knowledge of Val-Tex, no event has occurred or circumstance exists
that could result in a material increase in premium costs of Plans that are
insured, or a material increase in benefit costs of such Plans that are
self-insured.

(m)Val-Tex has the right to modify and terminate benefits as to retirees (other
than pensions) with respect to both retired and active Employees.

(n)The consummation of the Transactions will not result in the payment, vesting,
or acceleration of any benefit, assuming that no Employee incurs a termination
of employment or reduction in hours, and no Plan is terminated, in connection
with the Transactions.

(o)Each statutory and non-statutory stock option and each stock appreciation
right granted by Val-Tex was granted with a per share exercise price equal to or
greater than the per share fair market value of Val-Tex’s underlying common
stock on the grant date thereof and no such option or stock appreciation right
has a feature for the deferral of compensation within the meaning of Section
409A of the Code and related rules and regulations. Val-Tex has operated all
nonqualified deferred compensation plans in good faith compliance with Section
409A of the Code and the regulations and other guidance issued thereunder.

5.17Litigation.  Except as set forth in Schedule 5.17, there is no Legal
Proceeding pending or, to the Knowledge of Val-Tex, threatened against Val-Tex
before any Governmental Body, nor to the Knowledge of Val-Tex is there any
reasonable basis for any such Legal Proceeding.  Except as set forth on Schedule
5.17, Val-Tex is not subject to any Order, and Val-Tex is not in breach or
violation of any Order.  Except as set forth on Schedule 5.17, Val-Tex is not
engaged in any Legal Proceeding to recover monies due it or for damages
sustained by it.  There are no Legal Proceedings pending or, to the Knowledge of
Val-Tex, threatened against Val-Tex or to which Val-Tex is otherwise a party
relating to this Agreement or any Val-Tex Document or the Transactions.

5.18Compliance with Laws; Permits.

(a)Val-Tex has complied and is in compliance with (i) all Laws applicable to its
operations or the Business, (ii) all applicable United States export control
laws and regulations, and (iii) the United States Foreign Corrupt Practices Act
and all other applicable anti-bribery or anti-corruption Laws of any
jurisdiction.  Val-Tex has not received any written or other notice of or been
charged with the material violation of any Laws.  To the Knowledge of Val-Tex,
Val-Tex is not under investigation with respect to the violation of any Laws and
there are no facts or circumstances which could form the basis for any such
violation.  

32

 

--------------------------------------------------------------------------------

 

(b)Schedule 5.18(b) contains a list of all Permits which are required for the
operation of the Business (“Val-Tex Permits”).  Val-Tex currently has all
Permits which are required for the operation of the Business as presently
conducted, other than those the failure of which to possess is immaterial to
Val-Tex.  Val-Tex is not in default or violation, and no event has occurred
which, with notice or the lapse of time or both, would constitute a material
default or violation of any term, condition or provision of any Val-Tex
Permit.  

5.19Environmental Matters. Except as set forth on Schedule 5.19 hereto:

(a)Val-Tex’s operation of the Business and Val-Tex Property is and has been in
compliance with all applicable Environmental Laws, which compliance includes
obtaining, maintaining in good standing and complying with all Environmental
Permits and no Legal Proceeding is pending or, to the Knowledge of Val-Tex,
threatened to revoke, modify or terminate any such Environmental Permit, and no
facts, circumstances or conditions currently exist that could adversely affect
such continued compliance with or result in Liabilities under Environmental Laws
and Environmental Permits or require currently unbudgeted capital expenditures
to achieve or maintain such continued compliance with Environmental Laws and
Environmental Permits;  

(b)None of Val-Tex or any Val-Tex Property is the subject of any outstanding
written Order with any Governmental Body with respect to Environmental Laws,
Hazardous Materials, or any Release or threatened Release of a Hazardous
Material, and Val-Tex has not received any notice of violation of Environmental
Law that has not been resolved or any written request for information under
CERCLA or any analogous state statute or written notification alleging
responsibility under CERCLA or an analogous state statute;

(c)No claim, Legal Proceeding or demand is pending, or to the Knowledge of
Val-Tex, threatened against Val-Tex alleging either or both that Val-Tex or any
Val-Tex Property may be in material violation of any Environmental Law or
Environmental Permit, or that there are material Liabilities under any
Environmental Law or there has been any Release of Hazardous Material related to
Val-Tex or any Val-Tex Property;

(d)Val-Tex has not treated, stored, recycled or disposed of any Hazardous
Materials on any Val-Tex Property in violation of any Environmental Law or in a
manner that could reasonably be expected to result in Liability under
Environmental Law and there has been no Release or threatened Release of any
Hazardous Materials on, at, under, to, from or about any Val-Tex Property, or
during the time period of Val-Tex ownership or operations from any property
formerly owned or operated by Val-Tex, or any location at which Val-Tex has
disposed or arranged for the disposal of Hazardous Materials and no Val-Tex
Property is listed or proposed for listing on the National Priorities List under
CERCLA, the Comprehensive Environmental Response Compensation Liability
Information System database under CERCLA, or any list established by a
Governmental Body of site potentially requiring environmental remediation or
response action;

(e)To the Knowledge of Val-Tex, there are no pending or threatened,
investigations of Val-Tex or any Val-Tex Property which could lead to the
imposition of material Liabilities or Liens under Environmental Law;

33

 

--------------------------------------------------------------------------------

 

(f)All storage tanks and associated piping located on the Val-Tex Property have
been maintained, inspected and tested in compliance with Environmental Law, are
in sound condition and are not leaking and have not leaked; there are no closed,
out of service or abandoned storage tanks on or under the Val-Tex Property;

(g)The Transactions do not require the consent of or filings with any
Governmental Body with jurisdiction over Val-Tex under Environmental Law;

(h)To the Knowledge of Val-Tex, there are no pending or proposed new
Environmental Laws that may reasonably be expected to adversely affect Val-Tex
or any Val-Tex Property either before or after the Closing;

(i)Val-Tex has delivered to KMG true and complete copies and results of any all
assessments, audits, reports, studies, analyses, tests, or monitoring possessed
or initiated by Val-Tex pertaining to: (i) the matters in this Section 5.19;
(ii) Hazardous Materials or activities in, on or under the Val-Tex Property; and
(iii) compliance with Environmental Laws by Val-Tex or any other Person for
whose conduct Val-Tex is or may be held responsible relating to or otherwise
affecting Val-Tex or any Val-Tex Property; and

(j)Val-Tex has delivered to KMG true and complete copies of all documentation
associated with any reports or notifications to the Environmental Protection
Agency, the Nuclear Regulatory Commission, or analogous state agencies relating
to the handling or Release of Hazardous Materials, including any reports
required under the Emergency Planning and Community Right-to-Know Act, as
amended, or CERCLA, or analogous state statutes.

5.20Insurance. Except as set forth on Schedule 5.20, Val-Tex has insurance
policies in full force and effect (a) for such amounts as are sufficient for all
requirements of Law and all agreements to which Val-Tex is a party or by which
it is bound and (b) which are in such amounts, with such deductibles and against
such risks and losses, as are commercially reasonable for Val-Tex.  All such
policies are in full force and effect, all premiums due and payable thereon have
been paid (other than retroactive or retrospective premium adjustments that are
not yet, but may be, required to be paid with respect to any period ending prior
to the Closing Date), and no notice of cancellation or termination has been
received with respect to any such policy which has not been replaced on
substantially similar terms prior to the date of such cancellation.  There has
been no gap in insurance coverage for any risk covered by the insurance policies
for the past three years.

5.21Financial Advisors.  Except as set forth on Schedule 5.21, no Person has
acted, directly or indirectly, as a broker, finder or financial advisor for
Val-Tex in connection with the Transactions and no Person is or will be entitled
to any fee or commission or like payment in respect thereof.

5.22Customers and Suppliers.

(a)Set forth on Schedule 5.22(a) are Val-Tex’s ten largest customers, by dollar
volume, during the 12 months ended February 28, 2015 and set forth opposite the
name of each such customer is the dollar amount of sales attributable to such
customer for such periods.  

34

 

--------------------------------------------------------------------------------

 

Other than as set forth on Schedule 5.22(a), Val-Tex is not engaged in any
material dispute with any current customer, no customer has notified Val-Tex
that it intends to terminate or materially reduce its business relations with
Val-Tex, and Val-Tex has received no notice that any customer would not continue
such business relationship with KMG after the Closing.  

(b)Set forth on Schedule 5.22(b) are Val-Tex’s ten largest vendors, by dollar
volume, during the 12 months ended February 28, 2015.  Other than as set forth
on Schedule 5.22(b), Val-Tex is not engaged in any material dispute with any
current vendor to Business and no such vendor has notified Val-Tex that it
intends to terminate or materially reduce its business relations with Val-Tex,
and Val-Tex has received no notice that any such vendor would not continue such
business relationship with KMG after the Closing.

5.23Inventory. All Inventory, whether or not reflected in the Balance Sheet,
consists of a quality and quantity usable and salable in the Ordinary Course of
Business within a reasonable period of time and at normal profit margins.  All
Inventory is free and clear of Liens, other than Permitted Exceptions.  Except
as set forth on Schedule 5.23, none of the Inventory is obsolete or is held on a
consignment basis. The quantities of each item of Inventory are not excessive,
but are reasonable in the present and anticipated circumstances of Val-Tex.

5.24Affiliate Transactions; Shared Services. Except as set forth on Schedule
5.24, no Affiliate, director, officer or employee of Val-Tex owns or has any
interest in the Business, or engages in any business with Val-Tex, or is party
to any Contract of Val-Tex.  After the Closing, no Affiliate, director, officer
or employee of Val-Tex will have any claim of any nature against Val-Tex or the
Business.  There are no joint sales agreements, shared services agreements,
management services agreement, or similar Contracts to which Val-Tex or any of
its Affiliates is a party.

5.25Banks. Schedule 5.25 contains a complete and correct list of the names and
locations of all banks in which Val-Tex has accounts or safe deposit boxes and
the names of all Persons authorized to draw thereon or to have access thereto.

5.26Terms of Service. Set forth on Schedule 5.26 are the terms of service under
which Val-Tex provides products and services to its customers.  No customers are
entitled to or benefit from any other service level or performance guarantees or
any warranties with respect to the products and services provided by
Val-Tex.  In addition, no customers are entitled to any refunds, credits or
rights of set-off with respect to any products or services provided by Val-Tex.

 

35

 

--------------------------------------------------------------------------------

 

Article VI

REPRESENTATIONS AND WARRANTIES OF EACH PRINCIPAL SHAREHOLDER

Each Principal Shareholder hereby severally and not jointly represents and
warrants to Val-Tex that:

6.1Authorization of Agreement. Such Principal Shareholder is an individual and
has all requisite legal capacity to execute and deliver this Agreement and each
other agreement, document, or instrument or certificate contemplated by this
Agreement or to be executed by such Principal Shareholder in connection with
the consummation of the Transactions (collectively, the “Principal Shareholder
Documents”), and to consummate the transactions contemplated hereby and
thereby.  This Agreement has been, and each of the Principal Shareholder
Documents will be at or prior to the Closing, duly and validly executed and
delivered by such Principal Shareholder and (assuming due authorization,
execution and delivery by the other parties thereto) this Agreement constitutes,
and each of the Principal Shareholder Documents when so executed and delivered
will constitute, legal, valid and binding obligations of such Principal
Shareholder, enforceable against such Principal Shareholder in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

6.2Conflicts; Consents of Third Parties.

(a)Except as set forth on Schedule 6.2 hereto, none of the execution and
delivery by such Principal Shareholder of this Agreement and of the Principal
Shareholder Documents, the consummation of the Transactions, or the compliance
by such Principal Shareholder with any of the provisions hereof or thereof will
conflict with, or result in violation of or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination or
cancellation under any provision of (i) any Contract or Permit to which such
Principal Shareholder is a party or by which any of the properties or assets of
such Principal Shareholder are bound; (ii) any Order of any Governmental Body
applicable to such Principal Shareholder or by which any of the properties or
assets of such Principal Shareholder are bound; or (iii) any applicable Law.

(b)No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of such Principal Shareholder in connection with the
execution and delivery of this Agreement or the Principal Shareholder Documents
or the compliance by such Principal Shareholder with any of the provisions
hereof or thereof, except for such consents, waivers, approvals, Orders,
Permits, authorizations, declarations, filings or notifications that, if not
obtained, made or given, would not, individually or in the aggregate, have a
material adverse effect on the ability of such Principal Shareholder to
consummate the Transactions.  

36

 

--------------------------------------------------------------------------------

 

6.3Ownership of Shares. Such Principal Shareholder is the record and beneficial
owner of the Shares set forth opposite his name on Schedule 6.3 hereto, free and
clear of any and all Liens.

6.4Securities Laws Matters.

(a)Such Principal Shareholder has had every opportunity to ask questions and
receive answers from KMG concerning the terms and conditions of the acquisition
of the Common Stock and the operations of KMG and the risks thereof, and all of
such questions have been answered to the full satisfaction of such Principal
Shareholder.  Such Principal Shareholder has had access to such information
concerning KMG and the Common Stock as it deems necessary to enable such
Principal Shareholder to make an informed investment decision concerning the
acquisition of the Common Stock, including access to KMG’s filings with the
Securities and Exchange Commission available at sec.gov.  

(b)Such Principal Shareholder has extensive knowledge and experience in
financial matters, business matters and investments to be capable of evaluating
the merits and risks of an unregistered investment, such as an investment in
KMG, and has evaluated the merits and risks of such an investment and has
understood the merits and risks of such an investment.  Such Principal
Shareholder has independently determined the acceptability of an investment in
KMG.  

(c)Such Principal Shareholder acknowledges that an investment in the Common
Stock is suitable and consistent with such Principal Shareholder’s investment
program and that such Principal Shareholder’s financial position enables such
Principal Shareholder to bear the risks of this investment.

(d)Such Principal Shareholder understands that the offer and sale of the Common
Stock have not been reviewed, approved or disapproved by the Securities and
Exchange Commission or any other Governmental Body. Such Principal Shareholder
understands that the Common Stock is being offered and sold to it in reliance on
Section 4(a)(2) and/or Regulation D, which are exemptions from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
as well as exemptions from the registration requirements of state securities
laws and that KMG is relying in part upon the truth and accuracy of, and such
Principal Shareholder’s compliance with, the representations, warranties,
agreements, acknowledgments, and understandings of such Principal Shareholder
set forth in this Agreement in order to determine the availability of such
exemptions and the eligibility of such Principal Shareholder to acquire the
Common Stock in compliance with such laws.  Such Principal Shareholder
acknowledges that neither KMG nor any other Person acting on its behalf has
offered to sell any of the Common Stock to such Principal Shareholder by means
of any form of general solicitation or advertising, including, without
limitation, (i) any advertisement, article, notice, or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, and (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.  Such Principal
Shareholder has not taken any action that would result in the offering of the
Common Stock pursuant to this Agreement being treated as a public offering
rather than a valid private offering under the law.

37

 

--------------------------------------------------------------------------------

 

(e)Such Principal Shareholder is aware that the Common Stock subscribed for
cannot be resold or otherwise transferred except in compliance with all federal
and state securities laws.  Such Principal Shareholder understands and hereby
acknowledges that KMG is under no obligation to register the Common Stock under
the Securities Act or any state securities or “blue sky” laws (“Blue Sky
Laws”).  Such Principal Shareholder consents that KMG may, if it desires, permit
the transfer of the Common Stock out of such Principal Shareholder’s name only
when such Principal Shareholder’s request for transfer is accompanied by an
opinion of counsel reasonably satisfactory to KMG that neither the sale nor the
proposed transfer results in a violation of the Securities Act or any applicable
Blue Sky Laws.

(f)Such Principal Shareholder represents and warrants that the Common Stock
being subscribed for is being acquired solely for Such Principal Shareholder’s
own account, for investment purposes only, and not for resale, distribution,
subdivision, or fractionalization thereof.

6.5Litigation.  There are no Legal Proceedings pending or, to the knowledge of
such Principal Shareholder, threatened that are reasonably likely to prohibit or
restrain the ability of such Principal Shareholder to enter into this Agreement
or consummate the Transactions.

6.6Financial Advisors.  Except as set forth on Schedule 6.6, no Person has
acted, directly or indirectly, as a broker, finder or financial advisor for such
Principal Shareholder in connection with the Transactions and no Person is
entitled to any fee or commission or like payment in respect thereof.

Article VII

REPRESENTATIONS AND WARRANTIES OF KMG

KMG hereby represents and warrants to Val-Tex that:

7.1Organization and Good Standing.

KMG is a corporation duly organized, validly existing and in good standing under
the laws of the State of Texas. Each of Disappearing Sub and Surviving Sub is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Texas.

7.2Authorization of Agreement. Each of KMG, Disappearing Sub and Surviving Sub
(each, a “KMG Entity”) has full corporate or limited liability company power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by such KMG Entity in connection with the consummation of the
Transactions (the “KMG Documents”), and to consummate the Transactions.  The
execution, delivery and performance by each KMG Entity of this Agreement and
each KMG Document have been duly authorized by all necessary corporate or
limited liability company action on behalf of such KMG Entity.  This Agreement
has been, and each KMG Document will be at or prior to the Closing, duly
executed and delivered by each KMG Entity and (assuming the due authorization,
execution

38

 

--------------------------------------------------------------------------------

 

and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each KMG Document when so executed and delivered will
constitute, the legal, valid and binding obligation of such KMG Entity,
enforceable against such KMG Entity in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

7.3Conflicts; Consents of Third Parties.

(a)Except as set forth on Schedule 7.3 hereto, none of the execution and
delivery by any KMG Entity of this Agreement and of the KMG Documents, the
consummation of the Transactions, or the compliance by such KMG Entity with any
of the provisions hereof or thereof will (i) conflict with, or result in
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision of (A) the certificate of formation, bylaws or other organizational
documents of such KMG Entity; (B) any Contract or Permit to which such KMG
Entity is a party or by which any of the properties or assets of such KMG Entity
are bound; (C) any Order of any Governmental Body applicable to such KMG Entity
or by which any of the properties or assets of such KMG Entity are bound; or (D)
any applicable Law; or (ii) result in the creation or imposition of any Lien
other than Permitted Exceptions on Val-Tex.

(b)No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of any KMG Entity in connection with the execution and
delivery of this Agreement or the KMG Documents or the compliance by such KMG
Entity with any of the provisions hereof or thereof, except for such consents,
waivers, approvals, Orders, Permits, authorizations, declarations, filings or
notifications that, if not obtained, made or given, would not, individually or
in the aggregate, have a material adverse effect on the ability of such KMG
Entity to consummate the Transactions.

7.4Litigation. There are no Legal Proceedings pending or, to the Knowledge of
KMG, threatened that are reasonably likely to prohibit or restrain the ability
of any KMG Entity to enter into this Agreement or consummate the Transactions.

7.5Shares. Assuming that the representations and warranties of Val-Tex contained
in Section 5.3(a) and of the Principal Shareholders contained in Section 6.4 are
true and correct, the Reverse Merger, the issuance of the Stock Merger
Consideration to the Shareholders in connection therewith is not required to be
registered under the Securities Act. KMG has full legal right and authority to
issue the shares as contemplated by this Agreement.  When issued to the Val-Tex
Shareholders pursuant to this Agreement, the shares of KMG will be (a) duly
authorized and validly issued, (b) fully paid and non-assessable, (c) free and
clear of liens or encumbrances or restrictions (other than restrictions on
resale under the Securities Act) and (d) issued in compliance with the
organizational documents of KMG and all applicable federal and state securities
Laws, rules and regulations and stock exchange rules and regulations.

39

 

--------------------------------------------------------------------------------

 

7.6Disclosure. KMG has filed all forms, reports and documents required to be
filed by it pursuant to applicable securities laws since December 31, 2013
(collectively, the “KMG Reports”).  As of their respective dates, the KMG
Reports (i) were prepared in accordance with the applicable requirements of
NYSE, the Securities Act, the Securities and Exchange Act of 1934, as amended,
and in each case, the rules and regulations thereunder, and complied with the
then applicable accounting requirements and (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading.  Each of the
consolidated balance sheets included in the KMG Reports (including the related
notes and schedule) fairly presents in all material respects the consolidated
financial position of Company and its subsidiaries as of its respective date and
each of the consolidated income statements, consolidated statements of changes
in stockholders equity and consolidated statements of cash flows included in the
KMG Reports (including any related notes and schedules) fairly presents in all
material respects the income, changes in stockholders equity and cash flows, as
the case may be, of KMG and its subsidiaries for the periods set forth therein,
in each case in accordance with GAAP consistently applied during the periods
involved, except as may be noted therein.

7.7Financial Advisors. Except as set forth on Schedule 7.5, no Person has acted,
directly or indirectly, as a broker, finder or financial advisor for any KMG
Entity in connection with the Transactions and no Person is entitled to any fee
or commission or like payment in respect thereof.

Article VIII

COVENANTS

8.1Access to Information. Val-Tex shall afford to KMG and its accountants,
counsel, financial advisors and other representatives, and to prospective
financing sources, investors and placement agents and each of their respective
representatives, full access, during normal business hours upon reasonable
notice throughout the period prior to the Closing, to its properties and
facilities, books, records, contracts, and financial information and, during
such period, shall furnish promptly such information concerning Val-Tex, and the
properties and personnel of Val-Tex as KMG shall reasonably request; provided,
that, such investigation shall not unreasonably disrupt Val-Tex’s
operations.  Prior to the Closing, Val-Tex shall generally keep KMG informed as
to all material matters involving the operation of Val-Tex.  Val-Tex shall
authorize and direct the appropriate officers, directors, managers and Employees
of Val-Tex to discuss matters involving Val-Tex, as the case may be, with
representatives of KMG.  Prior to the Closing, all nonpublic information
provided to, or obtained by, KMG in connection with the Transactions shall be
“Confidential Information” for purposes of the Non-Disclosure Agreement dated
______ between KMG and Val-Tex (the “Confidentiality Agreement”), the terms of
which shall continue in force until the Closing; provided, that KMG and Val-Tex
may disclose such information as may be necessary in connection with seeking
necessary consents and approvals as contemplated hereby.

40

 

--------------------------------------------------------------------------------

 

8.2Conduct of the Business Pending the Closing.

(a)Except as otherwise expressly provided by this Agreement or with the prior
written consent of KMG, between the date hereof and the Closing, Val-Tex shall
and each Principal Shareholder shall cause Val-Tex to:

(i)conduct the Business only in the Ordinary Course of Business;

(ii)use its commercially reasonable efforts to (A) preserve the present business
operations, organization (including officers and Employees) and goodwill of
Val-Tex and (B) preserve the present relationships with Persons having business
dealings with Val-Tex (including clients, customers and suppliers and service
providers);

(iii)maintain (A) all of the assets and properties of, or used by, Val-Tex in
their current condition, ordinary wear and tear excepted, and (B) insurance upon
all of the properties and assets of Val-Tex in such amounts and of such kinds
comparable to that in effect on the date of this Agreement;

(iv)(A) maintain the books, accounts and records of Val-Tex in the Ordinary
Course of Business, (B) continue to collect accounts receivable and pay accounts
payable utilizing normal procedures and without discounting or accelerating
payment of such accounts, and (C) comply with all contractual and other
obligations of Val-Tex; and

(v)comply in all material respects with all applicable Laws.

(b)Without limiting the generality of the foregoing, except as set forth in
Section 2.1(d) and except with the prior written consent of KMG, Val-Tex shall
not and each Principal Shareholder shall cause Val-Tex not to:

(i)declare, set aside, make or pay any dividend or other distribution in respect
of the capital stock of or other securities of, or other ownership interests in,
Val-Tex or repurchase, redeem or otherwise acquire any outstanding equity
interests or other securities of, or other ownership interests in, Val-Tex;

(ii)transfer, issue, sell, pledge, encumber or dispose of the equity interests
or other securities of, or other ownership interests in, Val-Tex, or grant
options, warrants, calls or other rights to purchase or otherwise acquire equity
interests or other securities of, or other ownership interests in, Val-Tex;

(iii)effect any recapitalization, reclassification, stock split, combination or
like change in the capitalization of Val-Tex, or amend the terms of any
outstanding securities of Val-Tex;

(iv)amend the certificate of formation or bylaws or equivalent organizational or
governing documents of Val-Tex;

(v)(A) increase the salary or other compensation of any director, manager,
officer or Employee, except for normal year-end increases in the Ordinary Course
of

41

 

--------------------------------------------------------------------------------

 

Business (B) grant any unusual or extraordinary bonus, benefit or other direct
or indirect compensation to any director, officer, Employee or consultant,
provided, however, prior to the Closing Date, or in connection therewith, (C)
increase the coverage or benefits available under any (or create any new)
severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan or
arrangement made to, for, or with any of the directors, managers, officers,
Employees, agents or representatives of Val-Tex or otherwise modify or amend or
terminate any such plan or arrangement or (D) enter into any employment,
deferred compensation, severance, special pay, consulting, non-competition or
similar agreement or arrangement with any directors, managers or officers of
Val-Tex (or amend any such agreement) to which Val-Tex is a party;

(vi)(A) issue, create, incur, assume, guarantee, endorse or otherwise become
liable or responsible with respect to (whether directly, contingently or
otherwise) any Indebtedness, other than accounts payable in the Ordinary Course
of Business; (B) except in the Ordinary Course of Business or in connection with
and immediately prior to Closing, pay, repay, discharge, purchase, repurchase or
satisfy any Indebtedness of Val-Tex; or (C) modify the terms of any Indebtedness
or other Liability;

(vii)subject to any Lien or otherwise encumber or, except for Permitted
Exceptions, permit, allow or suffer to be encumbered, any of the properties or
assets (whether tangible or intangible) of, or used by, Val-Tex;

(viii)acquire any material properties or assets or sell, assign, license,
transfer, convey, lease or otherwise dispose of any of the material properties
or assets of, or used by, Val-Tex, other than for fair consideration in the
Ordinary Course of Business;

(ix)enter into or agree to enter into any merger or consolidation with any
Person, and not engage in any new business or invest in, make a loan, advance or
capital contribution to, or otherwise acquire the securities, of any other
Person;

(x)cancel or compromise any debt or claim or waive or release any material right
of Val-Tex except in the Ordinary Course of Business;

(xi)enter into any commitment for capital expenditures of Val-Tex in excess of
$10,000 for any individual commitment and $20,000 for all commitments in the
aggregate;

(xii)enter into, modify or terminate any labor or collective bargaining
agreement of Val-Tex or, through negotiation or otherwise, make any commitment
or incur any Liability to any labor organization with respect to Val-Tex;

(xiii)introduce any material change with respect to the operation of Val-Tex,
including any material change in the types, nature, composition or quality of
its products or services, or, other than in the Ordinary Course of Business,
make any change in product specifications or prices or terms of distributions of
such products or change its

42

 

--------------------------------------------------------------------------------

 

pricing, discount, allowance or return policies or grant any pricing, discount,
allowance or return terms for any customer or supplier not in accordance with
such policies;

(xiv)enter into any transaction or enter into, modify or renew any Contract
which by reason of its size, nature or otherwise is not in the Ordinary Course
of Business;

(xv)except for transfers of cash pursuant to normal cash management practices in
the Ordinary Course of Business, make any investments in or loans to, or pay any
fees or expenses to, or enter into or modify any Contract with any Affiliate or
related Person;

(xvi)make a change in its accounting or Tax reporting principles, methods or
policies;

(xvii)(i) make, change or revoke any Tax election, settle or compromise any Tax
claim or Liability or enter into a settlement or compromise, or change (or make
a request to any Taxing Authority to change) any material aspect of its method
of accounting for Tax purposes, or (ii) prepare or file any Tax Return (or any
amendment thereof) unless such Tax Return shall have been prepared in a manner
consistent with past practice and Val-Tex shall have provided KMG a copy thereof
(together with supporting papers) at least three Business Days prior to the due
date thereof for KMG to review and approve (such approval not to be unreasonably
withheld or delayed);

(xviii)enter into any Contract, understanding or commitment that restrains,
restricts, limits or impedes the ability of Val-Tex to compete with or conduct
any business or line of business in any geographic area or solicit the
employment of any Persons;

(xix)terminate, amend, restate, supplement, abandon or waive any rights under
any (A) Material Contract, other than in the Ordinary Course of Business or (B)
Permit;

(xx)settle or compromise any pending or threatened Legal Proceeding or any claim
or claims;

(xxi)change or modify its credit, collection or payment policies, procedures or
practices, including acceleration of collections or receivables (whether or not
past due) or fail to pay or delay payment of payables or other Liabilities;

(xxii)take any action which would adversely affect the ability of the parties to
consummate the Transactions;

(xxiii)fail to pay any required maintenance or other similar fees or otherwise
fail to make required filings or payments required to maintain and further
prosecute any applications for registration of Intellectual Property; or

(xxiv)agree to do anything (A) prohibited by this Section 8.2, (B) which would
make any of the representations and warranties of Val-Tex or the Principal
Shareholders in this Agreement or any of the Principal Shareholder Documents or
Val-Tex Documents untrue or incorrect in any material respect or could result in
any of the conditions to the

43

 

--------------------------------------------------------------------------------

 

Closing not being satisfied or (C) that would be reasonably expected to have a
material adverse effect on the Business.

8.3Consents. Val-Tex shall use its commercially reasonable efforts to obtain at
the earliest practicable date (a) all consents, waivers and approvals from, and
provide all notices to, all Persons that are not a Governmental Body, required
to consummate, or in connection with, the Transactions, including the consents,
waivers, approvals and notices listed on Schedule 5.6(b) and (b) all estoppel
certificates reasonably requested by KMG; provided that KMG agrees that Val-Tex
shall have no Liability to KMG arising out of or relating to the failure to
obtain consents, approvals or waivers that may be required in connection with
the Transactions or the termination of a Contract as a result
thereof.  Notwithstanding the foregoing, no such consents, waivers, approvals,
notices, or estoppel certificates are conditions precedent to KMG’s obligation
to consummate the Transactions except for those set forth on Schedule 8.3 (the
“Required Consents”). All such consents, waivers, approvals, notices, and
estoppel certificates shall be in writing and in form and substance satisfactory
to KMG and include those specific conditions set forth on Schedule 8.3. Executed
counterparts of such consents, waivers, approvals, and estoppel certificates
shall be delivered to KMG promptly after receipt thereof, and copies of such
notices shall be delivered to KMG promptly after the making thereof.

8.4Governmental Consents and Approvals.  Each of Val-Tex and KMG shall use its
commercially reasonable efforts to obtain at the earliest practical date all
consents, waivers, approvals, Orders, Permits, authorizations and declarations
from, make all filings with, and provide all notices to, all Governmental Bodies
which are required to consummate, or in connection with, the Transactions,
including the consents, waivers, approvals, Orders, Permits, authorizations,
declarations, filings and notices listed on Schedule 5.6(b); provided that KMG
agrees that Val-Tex shall have no Liability to KMG arising out of or relating to
the failure to obtain consents, waivers, approvals, Orders, Permits,
authorizations or declarations that may be required in connection with the
Transactions or the termination of a Contract as a result
thereof.  Notwithstanding the foregoing, no such consents, waivers, approvals,
Orders, Permits, authorizations, declarations, filings and notices are
conditions precedent to KMG’s obligation to consummate the Transactions except
for those set forth on Schedule 8.4 (the “Required Governmental Consents”).

8.5Further Assurances.  Subject to, and not in limitation of, Sections 8.3 and
8.4, each of Val-Tex and KMG shall use its commercially reasonable efforts to
(i) take, or cause to be taken, all actions necessary or appropriate to
consummate the Transactions and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the Transactions. KMG further agrees to make commercially reasonable
efforts to collect the outstanding accounts receivables distributed to the
Val-Tex shareholders listed on Schedule 8.5 (the “Listed Shareholders”) prior to
the Closing (the “Distributed Receivables”) and upon collection of the
Distributed Receivables, remit the same to the Listed Shareholders within ten
(10) Business Days. Notwithstanding the foregoing, KMG does not guarantee the
collection of the Distributed Receivables and any risk of non-payment of such
receivables shall accrue to the Listed Shareholders.

44

 

--------------------------------------------------------------------------------

 

8.6Publicity. Neither Val-Tex nor KMG shall issue any press release or public
announcement concerning this Agreement or the Transactions without obtaining the
prior written approval of the other party hereto, which approval will not be
unreasonably withheld or delayed, unless, in the sole judgment of KMG or
Val-Tex, as applicable, disclosure is otherwise required by applicable Law or by
the applicable rules of any stock exchange on which KMG lists securities
(subject to KMG providing Val-Tex for any such announcement to be made in
writing, with a draft of such announcement prior to making such announcement,
and providing Val-Tex an opportunity to comment thereon before such announcement
is made), provided, that, to the extent required by applicable Law, the party
intending to make such release shall use its commercially reasonable efforts
consistent with such applicable Law to consult with the other party with respect
to the timing and content thereof.  

8.7Approval of Merger Agreement.

(a)Val-Tex shall take all action necessary to convene and hold a meeting of
Val-Tex’s shareholders (the “Shareholders’ Meeting”), to be held on or before
April 30, 2015 (but no sooner than 21 days after notice of the Shareholders’
Meeting is given) for the purpose of approving: (i) the adoption of this
Agreement, and (ii) the approval of the Reverse Merger (collectively, the
“Required Proposals”).  Val-Tex will use its reasonable best efforts to solicit
from its shareholders proxies in favor of the Required Proposals and will take
all other action necessary or advisable to obtain such approvals and to secure
the requisite affirmative vote of its shareholders. In each case, Val-Tex (A)
shall consult with KMG regarding the date of the Shareholders’ Meeting, and (B)
shall not postpone or adjourn the Shareholders’ Meeting without the prior
written consent of KMG; provided, however, that Val-Tex may, and Val-Tex shall
upon the request of KMG, adjourn or postpone the Shareholders’ Meeting to the
extent necessary to ensure that any necessary supplement or amendment to the
Proxy is provided to Val-Tex’s shareholders in advance of a vote on the Required
Proposals or if, as of the time for which the Shareholders’ Meeting is
originally scheduled, there are insufficient Common Shares represented (either
in person or by proxy) to constitute a quorum necessary to conduct the business
of the Shareholders’ Meeting. Val-Tex shall call, notice, convene, hold and
conduct the Shareholders’ Meeting, and solicit proxies in connection with the
Shareholders’ Meeting, in compliance with the TBOC, its certificate of formation
and bylaws, and all other applicable laws and regulations.

(b)The board of directors of Val-Tex shall recommend that Val-Tex’s shareholders
vote in favor of and adopt and approve the Required Proposals; the Proxy shall
include a statement to the effect that the board of directors of Val-Tex has
recommended that Val-Tex’s shareholders vote in favor of and adopt and approve
the Required Proposals at the Shareholders’ Meeting; and neither the board of
directors of Val-Tex nor any committee thereof shall withdraw, amend or modify,
or propose or resolve to withdraw, amend or modify in a manner adverse to the
Transactions, the recommendation of the board of directors of Val-Tex that
Val-Tex’s shareholders vote in favor of and adopt and approve the Required
Proposals.

(c)At the Shareholders’ Meeting, each Principal Shareholder shall vote all of
his Shares or cause his Shares to be voted: (i) in favor of (1) each of the
Required Proposals and (2) any other actions properly presented to holders of
shares of capital stock of Val-Tex in furtherance of the Merger Agreement, the
Reverse Merger and the other actions and transactions

45

 

--------------------------------------------------------------------------------

 

contemplated by the Merger Agreement; and (ii) against approval of any proposal
made in opposition to, or in competition with, the Merger Agreement or
consummation of the Reverse Merger and the other transactions contemplated by
the Merger Agreement.

8.8No Solicitation.

(a)From and after the date of this Agreement until the Closing or termination of
this Agreement, Val-Tex shall not, nor shall it authorize or permit its
officers, directors, affiliates, Employees or consultants or any investment
banker, attorney, advisor or other agent or representative retained by any of
them to, directly or indirectly, (i) solicit, initiate, seek, entertain,
encourage, facilitate, support or induce the making, submission or announcement
of any Acquisition Proposal, (ii) continue or participate in any discussions or
negotiations regarding, or furnish to any Person any information with respect
to, or take any other action to facilitate any inquiries or the making of any
proposal that constitutes, or may reasonably be expected to lead to, any
Acquisition Proposal, (iii) engage or participate in discussions with any Person
regarding any Acquisition Proposal.

(b)Val-Tex shall immediately cease, and shall cause any Person acting on its
behalf to cease, and cause to be terminated any existing discussions or
negotiations with any third party conducted heretofore with respect to any
Acquisition Proposal and shall request any such third parties in possession of
confidential information about Val-Tex that was furnished by or on behalf of
Val-Tex to return or destroy all such information in the possession of such
third party or the agent or advisor of such third party.

8.9Directors’ and Officers’ Indemnification and Insurance.

(a)For six years after the Closing, the Final Surviving Entity shall indemnify,
defend and hold harmless each Person who is now, or has been at any time prior
to the date hereof or who becomes prior to the Closing, an officer or director
of Val-Tex (each an “Indemnified Party”), who was or is made or is threatened to
be made a party or is otherwise involved in any Legal Proceeding against all
losses, damages, Liabilities, fees and expenses (including reasonable fees and
disbursements of counsel and experts and judgments, fines, losses, claims,
Liabilities and amounts paid in settlement (provided that any such settlement is
effected with the prior written consent of the Final Surviving Entity, which
will not be unreasonably withheld)) actually and reasonably incurred by the
Indemnified Party because the Indemnified Party is or was a director or officer
of Val-Tex pertaining to any act or omission existing or occurring at or prior
to the Closing including any act or omission relating to this Agreement or the
Transactions (the “Indemnified Liabilities”) to the full extent permitted under
Texas law or Val-Tex’s certificate of formation and bylaws as in effect
immediately prior to Closing. If an Indemnified Party makes or asserts any claim
for Indemnified Liabilities, any determination required to be made with respect
to whether an Indemnified Party’s conduct complies with the standards set forth
under the TBOC shall be made by independent counsel mutually acceptable to the
Final Surviving Entity and the Indemnified Party; and provided, further, that
nothing herein shall impair any rights or obligations of any Indemnified
Party.  If any claim or claims are brought against any Indemnified Party
(whether arising before or after the Closing), such Indemnified Party may select
counsel for the defense of such claim, which counsel shall be reasonably
acceptable to the Final Surviving Entity.

46

 

--------------------------------------------------------------------------------

 

(b)The Final Surviving Entity shall promptly advance all reasonable
out-of-pocket expenses of each Indemnified Party in connection with any such
Legal Proceeding described above, as such expenses are incurred, to the fullest
extent permitted by the TBOC, subject to the receipt by the Final Surviving
Entity of an undertaking by or on behalf of such Indemnified Party to repay such
amount if it shall ultimately be determined that such Indemnified Party is not
entitled to be indemnified by the Final Surviving Entity.

8.10Related Party Transactions. On or prior to the Closing Date, Val-Tex shall
(a) terminate all Contracts with any Shareholder or its Affiliates (other than
(i) those Contracts set forth on Schedule 8.10 and (ii) Contracts between
Val-Tex and its officers and Employees and Contracts, the continuation of which,
KMG has approved in writing) and (b) deliver releases executed by such
Affiliates with whom Val-Tex has terminated such Contracts pursuant to this
Section 8.10 providing that no further payments are due, or may become due,
under or in respect of any such terminated Contracts; provided, that in no event
shall Val-Tex pay any fee or otherwise incur any expense or financial exposure
with respect to any such termination or release.

8.11Resignation of Officers and Directors. Val-Tex shall cause each of the
Employees, officers and directors of Val-Tex listed on Schedule 8.11 to submit a
letter of resignation in a form approved by KMG effective on or before the
Closing Date.

8.12Offered Business. KMG agrees that if it determines to sell all or any
portion of the ownership of Final Surviving Entity or other successor entity, or
sell substantially all the lubricants business of Final Surviving Entity owned
as of the Final Effective Time (the “Offered Business”) within five years of the
Final Effective Time, except where the determination results from a bona fide
unsolicited third party offer (“Unsolicited Offer”), KMG shall provide written
notice (“Sale Notice”) to Leonard of such determination.  Leonard shall indicate
in writing within 10 days of receipt of the Sales Notice whether he is
interested in a possible purchase of the Offered Business.  If Leonard does not
respond that he is interested in a possible purchase of the Offered Business in
the 10‑day period, the parties shall have no further rights or obligations with
respect to a possible purchase of the Offered Business.  If Leonard responds
that he is interested in a possible purchase of the Offered Business in the
10‑day period, Final Surviving Entity and KMG will not, directly or indirectly,
offer the Offered Business to any third party, except where such transaction
results from an Unsolicited Offer, until 30 days after the Sale Notice.  Final
Surviving Entity shall not be obligated to give a Sale Notice more than once
during the 5‑year period after the Final Effective Time.  Final Surviving Entity
shall not be obligated to give a Sale Notice, and the provisions of this
paragraph will not apply, (a) where the Offered Business is to be sold in
connection with an Unsolicited Offer, (b) at any time after Final Surviving
Entity has made an acquisition of any business from a third party, including any
acquisition of a lubricants business, or (c) where the Offered Business is to be
sold as part of the sale of KMG, whether that sale is effected through a sale of
all or substantially all of KMG’s assets or the acquisition of all or a
substantial portion of KMG’s securities by means of a tender offer, stock
purchase, stock exchange, merger, consolidation or otherwise.  Except as
described in this Agreement as may be mutually agreed in written agreements
entered into after the Sale Notice, neither Leonard, Final Surviving Entity nor
KMG will have any obligation with respect to a possible sale of the Offered
Business.

47

 

--------------------------------------------------------------------------------

 

8.13Notification.  Prior to the Closing, Val-Tex shall promptly notify KMG in
writing if it becomes aware of (a) any fact or condition that causes or
constitutes a breach or inaccuracy of any of Val-Tex’s representations and
warranties made as of the date of this Agreement or (b) the occurrence after the
date of this Agreement of any fact or condition that would be reasonably likely
to (except as expressly contemplated by this Agreement) cause or constitute a
breach or inaccuracy of any such representation or warranty had that
representation or warranty been made of the time of the occurrence of, or
Val-Tex’s discovery of, such fact or condition.  Prior to the Closing, Val-Tex
also shall promptly notify KMG of the occurrence of any breach of any covenant
of Val-Tex in this Article VIII or of the occurrence of any event that may make
the satisfaction of the conditions in Article X impossible.

Article IX

SHAREHOLDERS’ REPRESENTATIVE

9.1Shareholder’s Representative.

(a)The Shareholders’ Representative is hereby appointed, authorized and
empowered to act as a representative for the benefit of the holders of the
Shares (which for purposes of this Section 9.1 shall not include Disappearing
Sub or KMG or holders of Dissenting Shares), as the exclusive agent and
attorney-in-fact to act on behalf of each such holder of the Shares, in
connection with and to facilitate the consummation of the transactions
contemplated hereby and any post-Closing matters, including, without limitation,
Article XI, which shall include the power and authority:

(i)subject to Section 9.1(e), to execute and deliver such waivers and consents
in connection with this Agreement and each other agreement, document, instrument
or certificate referred to herein or therein or the transactions provided for
herein or therein as the Shareholders’ Representative, in its sole discretion,
may deem necessary or desirable;

(ii)as representative, to enforce and protect the rights and interests of the
holders of the Shares (including the Shareholders’ Representative, in his
capacity as a Shareholder in Val-Tex) and to enforce and protect the rights and
interests of the Shareholders’ Representative arising out of or under or in any
manner relating to this Agreement and each other agreement, document, instrument
or certificate referred to herein or therein or the transactions provided for
herein or therein (including, without limitation, in connection with any and all
claims for indemnification brought under Article XI hereof and Reverse Merger
Consideration adjustments pursuant to Section 2.5), and to take any and all
actions that the Shareholders’ Representative believes are necessary or
appropriate under this Agreement for and on behalf of the holders of the Shares,
including, without limitation, asserting or pursuing any Legal Proceeding
against KMG, Disappearing Sub and/or the Final Surviving Entity, defending any
Third-Party Claims or claims by the KMG Indemnified Parties, consenting to,
compromising or settling any such claims, conducting negotiations with KMG, the
Final Surviving Entity and their respective representatives regarding such
claims, and, in connection therewith,

48

 

--------------------------------------------------------------------------------

 

to (A) assert any Legal Proceeding or investigation; (B) investigate, defend,
contest or litigate any claim initiated by KMG, the Final Surviving Entity or
any other Person, or by any Governmental Body against the Shareholders’
Representative and any of the holders of the Shares, and receive process on
behalf of any or all holders of the Shares in any such claim and compromise or
settle on such terms as the Shareholders’ Representative shall determine to be
appropriate, and give receipts, releases and discharges with respect to, any
such claim; (C) file any proofs of debt, claims and petitions as the
Shareholders’ Representative may deem advisable or necessary; (D) settle or
compromise any claims asserted under this Agreement; and (E) file and prosecute
appeals from any decision, judgment or award rendered in any such Legal
Proceeding, it being understood that the Shareholders’ Representative shall not
have any obligation to take any such actions, and shall not have any Liability
for any failure to take any such actions;

(iii)to refrain from enforcing any right of the holders of the Shares or any of
them and/or the Shareholders’ Representative arising out of or under or in any
manner relating to this Agreement or any other agreement, instrument or document
in connection with the foregoing; provided, however, that no such failure to act
on the part of the Shareholders’ Representative, except as otherwise provided in
this Agreement, shall be deemed a waiver of any such right or interest by the
Shareholders’ Representative or by the holders of the Shares unless such waiver
is in writing signed by the waiving party or by the Shareholders’
Representative; and

(iv)to make, execute, acknowledge and deliver this Agreement, all such other
agreements, guarantees, orders, receipts, endorsements, notices, requests,
instructions, certificates, stock powers, letters and other writings, and, in
general, to do any and all things and to take any and all action that the
Shareholders’ Representative, in its sole and absolute discretion, may consider
necessary or proper or convenient in connection with or to carry out the
Transactions and all other agreements, documents or instruments referred to
herein or therein or executed in connection herewith and therewith, including
retaining counsel, accountants and other experts and incurring fees and
expenses.

(b)The Shareholders’ Representative shall not be entitled to any fee, commission
or other compensation for the performance of its services hereunder.  In
connection with this Agreement and any instrument, agreement or document
relating hereto or thereto, and in exercising or failing to exercise all or any
of the powers conferred upon the Shareholders’ Representative hereunder, (i) the
Shareholders’ Representative shall incur no responsibility whatsoever to any
holders of the Shares by reason of any error in judgment or other act or
omission performed or omitted under this Agreement or any such other agreement,
instrument or document, excepting only responsibility for any act or failure to
act that represents willful misconduct or gross negligence, and (ii) the
Shareholders’ Representative shall be entitled to rely on the advice of counsel,
public accountants or other independent experts experienced in the matter at
issue, and any error in judgment or other act or omission of the Shareholders’
Representative pursuant to such advice shall in no event subject the
Shareholders’ Representative to Liability to any holders of the Shares.  Without
prejudice to the foregoing, the Shareholders’ Representative shall have no
Liability in respect of any Legal Proceeding brought against the Shareholders’
Representative by any holder of the Shares if the Shareholders’ Representative
took or omitted taking any action in good faith.  Each holder of the Shares
shall indemnify, pro

49

 

--------------------------------------------------------------------------------

 

rata based upon such holder’s portion of the aggregate Reverse Merger
Consideration, the Shareholders’ Representative against all losses, damages,
Liabilities, claims, obligations, costs and expenses, including reasonable
attorneys’, accountants’ and other experts’ fees and the amount of any judgment
against them, of any nature whatsoever (including, but not limited to, any and
all expense whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened or any claims
whatsoever), arising out of or in connection with any Legal Proceeding or in
connection with any appeal thereof, relating to the acts or omissions of the
Shareholders’ Representative hereunder or otherwise.  The foregoing
indemnification shall not apply in the event of any Legal Proceeding that
finally adjudicates the Liability of the Shareholders’ Representative hereunder
for its willful misconduct.  In the event of any indemnification hereunder, upon
written notice from the Shareholders’ Representative to the holders of Shares as
to the existence of a deficiency toward the payment of any such indemnification
amount and the Shareholders’ Representative providing a reasonably detailed
description as to such deficiency, each holder of Shares shall promptly deliver
to the Shareholders’ Representative full payment of his ratable share of the
amount of such deficiency based upon such holder’s pro rata portion of the
aggregate Reverse Merger Consideration.

(c)All of the indemnities, immunities and powers granted to the Shareholders’
Representative under this Agreement shall survive the Closing Date and/or any
termination of this Agreement.

(d)KMG, Disappearing Sub, Surviving Sub and Final Surviving Entity shall have
the right to rely upon all actions taken or omitted to be taken by the
Shareholders’ Representative pursuant to this Agreement, all of which actions or
omissions shall be legally binding upon the holders of the Shares.  Nothing in
this Section 9.1 shall alter the obligations or rights of KMG or the Final
Surviving Entity found in the rest of this Agreement, it being understood that
the obligations of such parties under this Section 9.1 are limited to KMG’s
payment of the Reverse Merger Consideration.

(e)Notwithstanding the other provisions of this Section 9.1, other than the last
sentence of Section 9.1(d), unless the affected holder consents in writing, the
Shareholders’ Representative shall not agree to any amendments or modifications
of, and shall not execute and deliver any waivers or consents in connection
with, this Agreement or the other agreements and documents referred to herein or
therein, that (i) does not treat all holders of a particular series or class of
the Shares equally in all material respects, (ii) increases the indemnity
obligations of the holders of the Shares referenced in Sections 11.2 and 11.6,
or (iii) increases the Indemnity Holdback.

(f)Subject to Section 9.1(e), the Share Surrender Forms shall include the
provisions contained in Section 9.1(a) and Section 9.1(b) with such changes,
additional terms, conditions, representations, warranties, releases, waivers,
covenants, indemnities, consents and appointments as the Shareholders’
Representative either reasonably requests or deems necessary or appropriate for
the consummation of the Transactions.

50

 

--------------------------------------------------------------------------------

 

(g)The grant of authority provided for herein (i) is coupled with an interest
and shall be irrevocable and survive the death, incompetence, bankruptcy or
liquidation of any holder of the Shares; and (ii) shall survive the consummation
of the transactions contemplated herein.

(h)Should the Shareholders’ Representative resign or be unable to serve, either
(A) the Shareholders’ Representative shall appoint a single substitute agent to
take on the responsibility of the Shareholders’ Representative hereunder or (B)
if Fred C. Leonard III is unable to make such appointment, Councill shall
appoint a single substitute agent to take on the responsibility of the
Shareholders’ Representative hereunder, whose appointment shall be effective on
the date of the Shareholders’ Representative’s resignation or incapacity.

(i)The provisions of this Section 9.1 are (i) intended to be for the benefit of,
and shall be enforceable by, the Shareholders’ Representative and such Person’s
heirs, representatives, successors or assigns, it being expressly agreed that
such Persons shall be third party beneficiaries of this Section 9.1, and (ii) in
addition to, and not in substitution for, any other right to indemnification or
contribution that any such Person may have by contract or otherwise.

Article X

CONDITIONS TO CLOSING

10.1Conditions Precedent to Obligations of the KMG Entities. The obligations of
the KMG Entities to consummate the Transactions is subject to the fulfillment,
on or prior to the Closing Date, of each of the following conditions (any or all
of which may be waived in writing by KMG in whole or in part to the extent
permitted by applicable Law):

(a)the representations and warranties of Val-Tex and each Principal Shareholder
set forth in this Agreement or any certificate or other document furnished or to
be furnished to KMG pursuant to this Agreement qualified as to materiality shall
be true and correct, and those not so qualified shall be true and correct in all
material respects, in each case, as of the date of this Agreement and as of the
Closing as though made at and as of the Closing, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date);

(b)Val-Tex and each Principal Shareholder shall have performed and complied in
all material respects with all obligations and agreements required in this
Agreement to be performed or complied with by Val-Tex or such Principal
Shareholder on or prior to the Closing Date;

(c)At the Shareholders’ Meeting, the Val-Tex shareholders shall have approved
the Required Proposals by at least a two-thirds vote as required by the TBOC;

51

 

--------------------------------------------------------------------------------

 

(d)KMG shall have received a certificate signed by Val-Tex and each Principal
Shareholder, in form and substance reasonably satisfactory to KMG, dated as of
the Closing Date, to the effect that each of the conditions specified above in
Sections 10.1(a)-(c) have been satisfied in all respects;

(e)there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the Transactions;

(f)Val-Tex shall have delivered all of the Required Consents and Required
Governmental Consents to KMG at or prior to the Closing;

(g)Val-Tex shall have delivered a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Val-Tex certifying that attached thereto
are true and complete copies of (i) the certificate of incorporation of Val-Tex
(certified by the Secretary of State of Texas as of a date no more than five
days prior to the Closing Date, (ii) the bylaws of Val-Tex, and (iii) all
resolutions adopted by the board of directors and shareholders of Val-Tex
authorizing the execution, delivery and performance of this Agreement, the other
documents contemplated by the Transactions, and the consummation of the
Transactions, and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the Transactions;

(h)Val-Tex shall have delivered all instruments and documents (including payoff
letters) necessary to release any and all Liens on Val-Tex, including
appropriate UCC financing statement amendments (termination statements);

(i)there has not been, nor would there reasonably be expected to be, any
material adverse change in the business, operations, assets, results of
operations or condition (financial or otherwise) of Val-Tex;

(j)Val-Tex shall provide a certificate certifying that it is not a U.S. real
property holding company as determined for purposes of Section 1445 of the Code;

(k)Val-Tex shall have entered into noncompetition agreements and employment
letters with the Persons listed on Schedule 1.10(k) on terms acceptable to KMG;

(l)Each of the directors of Val-Tex shall have delivered a Resignation in the
form of Exhibit A; and

(m)Each of the officers and directors of Val-Tex who is no longer to be an
officer or director of the Final Surviving Entity shall have delivered a Release
in the form of Exhibit B; and

(n)Val-Tex shall have delivered, or caused to be delivered, to KMG such other
documents as KMG may reasonably request.

10.2Conditions Precedent to Obligations of Val-Tex and the Principal
Shareholders. The obligations of Val-Tex and the Principal Shareholders to
consummate the

52

 

--------------------------------------------------------------------------------

 

Transactions are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived in writing
by Val-Tex in whole or in part to the extent permitted by applicable Law):

(a)the representations and warranties of KMG set forth in this Agreement or any
certificate or other document furnished or to be furnished to Val-Tex pursuant
to this Agreement qualified as to materiality shall be true and correct, and
those not so qualified shall be true and correct in all material respects, in
each case, as of the date of this Agreement and as of the Closing as though made
at and as of the Closing, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date);

(b)KMG shall have performed and complied in all material respects with all
obligations and agreements required by this Agreement to be performed or
complied with by KMG on or prior to the Closing Date;

(c)At the Shareholders’ Meeting, the Val-Tex shareholders shall have approved
the Required Proposals by at least a two-thirds vote as required by the TBOC;

(d)there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the Transactions; and

(e)KMG shall have provided the Reverse Merger Consideration to the Paying Agent.

Article XI

INDEMNIFICATION

11.1Survival of Representations and Warranties. The representations and
warranties of the parties contained in this Agreement, any certificate delivered
pursuant hereto or any Val-Tex Document, Principal Shareholder Document or KMG
Document shall survive the Closing (as applicable, the “Survival Period”)
through and including the 18-month anniversary of the Closing Date (the “General
Survival Period”); provided, that (a) the representations and warranties of
Val-Tex and each Principal Shareholder contained in Sections 5.1, 5.2, 5.3, 5.8,
5.21, 6.1, 6.2, 6.3 and 6.6 (collectively, the “Fundamental Representations”)
shall survive indefinitely following the Closing Date and (b) the
representations and warranties of Val-Tex and the Principal Shareholders in
Sections 5.10 and 5.19 shall survive for a period of 60 days following the
expiration of the applicable statute of limitations relating
thereto.  Notwithstanding the foregoing or any other generally applicable
statute of limitations, any obligations under Sections 11.2(a)(i) and 11.2(b)(i)
shall not terminate with respect to any Losses as to which the Person to be
indemnified shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the indemnifying party in accordance with
Section 11.3(a) before the termination of the

53

 

--------------------------------------------------------------------------------

 

applicable Survival Period.  All covenants and agreements of the parties
contained herein shall survive the Closing indefinitely or for such shorter
period expressly provided therein.

11.2Indemnification.

(a)From and after the Closing, subject to Sections 11.1 and 11.4 hereof, each
Principal Shareholder hereby agrees to jointly and severally indemnify and hold
KMG and its Affiliates and their respective directors, managers, officers,
employees, equity holders, members, partners, agents, attorneys,
representatives, successors and assigns (collectively, the “KMG Indemnified
Parties”) harmless from and against, and pay to the applicable KMG Indemnified
Parties the amount of, any and all losses, Liabilities, claims, obligations,
deficiencies, demands, judgments, damages (excluding any punitive damages,
except to the extent arising from a Third Party Claim), interest, fines,
penalties, claims, suits, actions, causes of action, assessments, awards, costs
and expenses (including costs of investigation and defense and attorneys’ and
other professionals’ fees and including those arising under Environmental Law),
whether or not involving a Third Party Claim or Legal Proceeding (individually,
a “Loss” and, collectively, “Losses”) to the extent based upon, attributable to
or resulting from:

(i)any breach or inaccuracy of the representations or warranties made by such
Principal Shareholder or Val-Tex in this Agreement or any certificate or other
document furnished or to be furnished to KMG pursuant to this Agreement;

(ii)any breach of any covenant or other agreement on the part of such Principal
Shareholder or Val-Tex under this Agreement; or

(iii)any Losses incurred because of a claim arising out of (A) the settlement
and distribution of assets prior to Closing as described in Schedule 2.1(d) or
(B) any of the assets and liabilities distributed in accordance with to Section
2.1(d).

THIS INDEMNITY OBLIGATION SHALL INCLUDE, WITHOUT LIMITATION, (I) ANY CLAIMS
RESULTING FROM THE NEGLIGENCE OR ALLEGED NEGLIGENCE OF ANY INDEMNITEE AND (II)
STATUTORY AND COMMON LAW NEGLIGENCE AND STRICT LIABILITY CLAIMS AS WELL AS
NEGLIGENCE, STRICT LIABILITY, AND ALL OTHER CLAIMS ARISING UNDER ENVIRONMENTAL
LAWS, INCLUDING WITHOUT LIMITATION THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT.

 

(b)From and after the Closing and subject to Sections 11.1 and 11.4, KMG hereby
agrees to indemnify and hold each Principal Shareholder and their respective
Affiliates, equity holders, directors, officers, employees, members, partners,
agents, attorneys, representatives, successors and permitted assigns
(collectively, the “Val-Tex Indemnified Parties”) harmless from and against, and
pay to the applicable Val-Tex Indemnified Parties the amount of, any and all
Losses based upon, attributable to or resulting from:

54

 

--------------------------------------------------------------------------------

 

(i)any breach or inaccuracy of the representations or warranties made by a KMG
Entity in this Agreement or any certificate or other document furnished or to be
furnished to Val-Tex pursuant to this Agreement; or

(ii)any breach of any covenant or other agreement on the part of any KMG Entity
under this Agreement.

11.3Indemnification Procedures.

(a)Any payment a Principal Shareholder is obligated to make to any KMG
Indemnified Parties pursuant to this Article XI shall be paid first, to the
extent there are sufficient funds in the Indemnity Holdback, by release of funds
to the KMG Indemnified Parties from the Indemnity Holdback by KMG within five
(5) Business Days after the date notice of any sums due and owing is given to
the Shareholders’ Representative (with a copy to KMG) by the applicable KMG
Indemnified Party and shall accordingly reduce the Indemnity Holdback and,
second, to the extent the Indemnity Holdback is insufficient to pay any
remaining sums due, then the Principal Shareholders shall be required to pay all
of such additional sums due and owing to the KMG Indemnified Parties by wire
transfer of immediately available funds within five (5) Business Days after the
date of such notice.  On the expiration of the General Survival Period, KMG
shall release the Indemnity Holdback (to the extent not utilized to pay KMG for
any indemnification claim) to the Shareholders, except that the KMG shall retain
an amount (up to the total amount then held by the KMG) equal to the amount of
claims for indemnification under this Article XI asserted prior to the
expiration of the General Survival Period but not yet resolved (“Unresolved
Claims”).  The Indemnity Holdback retained for Unresolved Claims shall be
released by KMG (to the extent not utilized to pay KMG for any such claims
resolved in favor of KMG) upon their resolution in accordance with this Article
XI.

(b)A claim for indemnification for Losses for any matter not involving a Third
Party Claim may be asserted by notice to the party from whom indemnification is
sought.

(c)In the event that any Legal Proceedings shall be instituted or that any claim
or demand shall be asserted by any third party in respect of which
indemnification may be sought under Sections 11.2 and 11.6 (regardless of the
limitations set forth in Section 11.4) (a “Third Party Claim”), the indemnified
party shall promptly cause written notice of the assertion of any Third Party
Claim of which it has knowledge which is covered by this indemnity to be
forwarded to the indemnifying party (the Shareholders’ Representative if the
Principal Shareholders are the indemnifying party).  The failure of the
indemnified party to give reasonably prompt notice of any Third Party Claim
shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual material loss and prejudice as a result of such
failure.  Subject to the provisions of this Section 11.3, the indemnifying party
shall have the right, at its sole expense, to be represented by counsel of its
choice, which must be reasonably satisfactory to the indemnified party, and to
defend against, negotiate, settle or otherwise deal with any Third Party Claim
which relates to any Losses indemnified against by it hereunder.  If the
indemnifying party elects to defend against, negotiate, settle or otherwise deal
with any Third Party Claim which relates to any Losses indemnified against by it
hereunder, it shall within 20 days of the indemnified party’s written notice of
the assertion of such Third Party Claim (or

55

 

--------------------------------------------------------------------------------

 

sooner, if the nature of the Third Party Claim so requires) notify the
indemnified party of its intent to do so.  If the indemnifying party elects not
to defend against, negotiate, settle or otherwise deal with any Third Party
Claim which relates to any Losses indemnified against by it hereunder or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Third Party Claim.  If the indemnified party defends
any Third Party Claim, then the indemnifying party shall reimburse the
indemnified party for the expenses of defending such Third Party Claim upon
submission of periodic bills.  If the indemnifying party shall assume the
defense of any Third Party Claim, the indemnified party may participate, at his
or its own expense, in the defense of such Third Party Claim; provided, that
such indemnified party shall be entitled to participate in any such defense with
separate counsel at the expense of the indemnifying party if in the reasonable
opinion of counsel to the indemnified party, a conflict or potential conflict
exists between the indemnified party and the indemnifying party that would make
such separate representation advisable; and provided, further, that the
indemnifying party shall not be required to pay for more than one such counsel
for all indemnified parties in connection with any Third Party Claim.  Each
party hereto agrees to provide reasonable access to each other party to such
documents and information as may be reasonably requested in connection with the
defense, negotiation or settlement of any such Third Party
Claim.  Notwithstanding anything in this Section 11.3 to the contrary, neither
the indemnifying party nor the indemnified party shall, without the prior
written consent of the other party, settle or compromise any Third Party Claim
or permit a default or consent to entry of any judgment unless the claimant (or
claimants) and such party provide to such other party an unqualified release
from all Liability in respect of the Third Party Claim and such settlement or
compromise does not lead to the creation of a financial or other obligation on
the part of the indemnified party.  If the indemnifying party makes any payment
on any Third Party Claim, the indemnifying party shall be subrogated, to the
extent of such payment, to all rights and remedies of the indemnified party to
any insurance benefits or other claims of the indemnified party with respect to
such Third Party Claim.

(d)After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement, in each case with respect to a Third Party Claim hereunder,
the indemnified party shall forward to the indemnifying party notice of any sums
due and owing by the indemnifying party pursuant to this Agreement with respect
to such matter and the indemnifying party shall pay all of such remaining sums
so due and owing to the indemnified party.

11.4Limitations on Indemnification for Breaches or Inaccuracies of
Representations and Warranties.

(a)An indemnifying party shall not have any Liability under Section 11.2(a)(i)
or Section 11.2(b)(i) hereof unless the aggregate amount of Losses incurred by
the indemnified parties and indemnifiable hereunder exceeds $75,000 (the
“Deductible”).

56

 

--------------------------------------------------------------------------------

 

(b)Neither the Principal Shareholders (in the aggregate) nor KMG shall be
required to indemnify any Person under Section 11.2(a)(i) or 11.2(b)(i) for an
aggregate amount of Losses exceeding $1,500,000 (the “Cap”).

(c)Notwithstanding the foregoing, the limitations set forth in Sections 11.4(a)
and 11.4(b) shall not apply to Losses based upon, arising out of, or with
respect to or by reason of any inaccuracy in or breach of (i) any Fundamental
Representation, or (ii) in the case of fraud or intentional misconduct.

11.5Exclusive Remedies.  The parties acknowledge and agree that, except in the
case of fraud or intentional misrepresentation, their sole and exclusive remedy
for monetary relief with respect to any and all claims for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in Section 11.2.  In furtherance of the
foregoing, except in the case of fraud or intentional misrepresentation, each
party to this Agreement, on behalf of itself, its Affiliates and assigns, hereby
waives, to the fullest extent permitted under Law, any and all rights, claims
and causes of action for monetary relief with respect to any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in Section 11.2.

11.6Tax Matters.

(a)Federal Income Tax Treatment.  Immediately prior to and as of the Initial
Effective Time, KMG and Val-Tex are each taxed as a subchapter C corporation,
and the Disappearing Sub and Surviving Sub are each taxed as a disregarded
entity, for federal income tax purposes.  Pursuant to Revenue Ruling 2001-46,
the parties hereto intend to treat the Reverse Merger and the Forward Merger as
an acquisition, by KMG, of Val-Tex's assets through a single statutory merger
that qualifies as a reorganization under Section 368(a)(1)(A) of the
Code.  Accordingly at the Final Effective Time, Val-Tex shall be treated as
having merged into KMG in a reorganization under Section 368(a)(1)(A) of the
Code.  At and immediately following the Final Effective Time of the Merger, KMG
shall be treated as a C corporation for federal income tax purposes and the
Surviving Sub shall be treated as a disregarded entity for federal income tax
purposes.  The parties agree to report the merger consistent with this
Section 11.6(a) for federal income tax purposes.

(b)Tax Indemnification.  Each Principal Shareholder, jointly and severally,
hereby agrees to be liable for and to indemnify and hold the KMG Indemnified
Parties harmless from and against, and pay to the KMG Indemnified Parties the
amount of, any and all Losses respect of (i) all Taxes of Val-Tex (A) for any
taxable period ending on or before the Closing Date, and (B) for the portion of
any Straddle Period ending at the close of business on the Closing Date
(determined as provided in Section 11.6(d)); (ii) any and all Taxes imposed on
any member of a consolidated, combined or unitary group of which Val-Tex is or
was a member on or prior to the Closing Date, by reason of the Liability of
Val-Tex, pursuant to Treasury Regulation Section 1.1502-6(a) (or any predecessor
or successor thereof or any analogous or

57

 

--------------------------------------------------------------------------------

 

similar provision under state, local or foreign Law); (iii) the failure of any
of the representations and warranties contained in Section 5.10 to be true and
correct in all respects (determined without regard to any qualification related
to materiality contained therein) or the failure to perform any covenant
contained in this Agreement with respect to Taxes; (iv) any failure by such
Principal Shareholder to timely pay any and all Taxes required to be borne by
such Principal Shareholder pursuant to Section 11.6(e).

(c)Filing of Tax Returns; Payment of Taxes.

(i)Val-Tex shall timely file all Returns required to be filed by it that are due
on or prior to the Closing Date and shall pay or cause to be timely paid all
Taxes shown due thereon.  All Tax Returns described in this Section 11.6(b)(i)
shall be prepared in a manner consistent with prior practice.

(ii)The Shareholders’ Representative shall cause to be prepared and KMG shall
timely file all Tax Returns required to be filed by Val-Tex for all periods that
end on or before the Closing Date and are due after the Closing Date and,
subject to the right to payment from the Principal Shareholders under Section
11.6(c)(iii), pay or cause to be paid by the Shareholders’ Representative all
Taxes shown due thereon.  Shareholders’ Representative shall provide KMG with
copies of such completed Tax Returns at least twenty days prior to the due date
for filing thereof, along with supporting workpapers, for KMG’s review and
approval.  Shareholders’ Representative and KMG shall attempt in good faith to
resolve any disagreements regarding such Tax Returns prior to the due date for
filing.  In the event that Shareholders’ Representative and KMG are unable to
resolve any dispute with respect to such Tax Return at least ten (10) days prior
to the due date for filing, such dispute shall be resolved pursuant to Section
11.6(g), which resolution shall be binding on the parties.

(iii)Not later than ten days prior to the due date for the payment of Taxes on
any Tax Returns which KMG has the responsibility to cause to be filed pursuant
to Section 11.6(b)(ii), the Shareholders’ Representative shall pay to KMG the
amount of Taxes, as reasonably determined by KMG, owed by Val-Tex and to the
extent such amounts is not paid by the Shareholders’ Representative, the
Principal Shareholders pursuant to the provisions of Section 11.6(a) shall pay
such amount.  No payment pursuant to this Section 11.6(b)(iii) shall excuse
either Principal Shareholder from its indemnification obligations pursuant to
Section 11.6(a) if the amount of Taxes as ultimately determined (on audit or
otherwise) for the periods covered by such Tax Returns exceeds the amount paid
by either the Shareholders’ Representative or the Principal Shareholder’s
payment under this Section 11.6(b)(iii).

(iv)In the event it is determined that Val-Tex has over-paid the Taxes owed by
the Principal Shareholders under Section 11.6(b), then, not later than 30 days
after the filing of the Tax Return for that period, KMG shall pay to the
Shareholders’ Representative Fund the amount of such over payment.

(d)Straddle Period Tax Allocation.  Val-Tex will, unless prohibited by
applicable Law, close the taxable period of Val-Tex as of the close of business
on the Closing

58

 

--------------------------------------------------------------------------------

 

Date.  If applicable Law does not permit Val-Tex to close its taxable year on
the Closing Date or in any case in which a Tax is assessed with respect to a
taxable period which includes the Closing Date (but does not begin or end on
that day) (a “Straddle Period”), the Taxes, if any, attributable to a Straddle
Period shall be allocated (i) to the Principal Shareholders for the period up to
and including the close of business on the Closing Date, and (ii) to KMG for the
period subsequent to the Closing Date.  Any allocation of income or deductions
required to determine any Taxes attributable to a Straddle Period shall be made
by means of a closing of the books and records of Val-Tex as of the close of the
Closing Date, provided that exemptions, allowances or deductions that are
calculated on an annual basis (including, but not limited to, depreciation and
amortization deductions) shall be allocated between the period ending on the
Closing Date and the period after the Closing Date in proportion to the number
of days in each such period.

(e)Tax Audits.

(i)If notice of any Legal Proceeding with respect to Taxes of Val-Tex (a “Tax
Claim”) shall be received by either party for which the other party may
reasonably be expected to be liable pursuant to Section 11.6(a), the notified
party shall notify such other party in writing of such Tax Claim; provided, that
the failure of the notified party to give the other party notice as provided
herein shall not relieve such failing party of its obligations under this
Section 11.6 except to the extent that the other party is actually and
materially prejudiced thereby.

(ii)KMG shall have the right, at the expense of the Principal Shareholders to
the extent such Tax Claim is subject to indemnification by the Principal
Shareholders pursuant to Section 11.6(a) hereof, to represent the interests of
Val-Tex in any Tax Claim, provided, that with respect to a Tax Claim relating
exclusively to taxable periods ending on or before the Closing Date, KMG shall
not settle such claim without the consent of the Principal Shareholders, which
consent shall not be unreasonably withheld.

(f)Transfer Taxes.  The Principal Shareholders shall be liable for and shall pay
(and shall indemnify and hold harmless the KMG Indemnified Parties against) all
sales, use, stamp, documentary, filing, recording, transfer or similar fees or
Taxes or governmental charges as levied by any Governmental Body including any
interest and penalties) in connection with the Transactions.

(g)Disputes.  Any dispute as to any matter covered hereby shall be resolved by
the Independent Accounting Firm.  The fees and expenses of such accounting firm
shall be borne equally by the Principal Shareholders, on the one hand, and KMG
on the other.  If any dispute with respect to a Tax Return is not resolved prior
to the due date of such Tax Return, such Tax Return shall be filed in the manner
which the party responsible for preparing such Tax Return deems correct.

(h)Time Limits.  Any claim for indemnity under this Section 11.6 may be made at
any time prior to sixty (60) days after the expiration of the applicable Tax
statute of limitations with respect to the relevant taxable period (including
all periods of extension, whether automatic or permissive).

59

 

--------------------------------------------------------------------------------

 

(i)Amendment.  Neither KMG nor any Affiliate of KMG shall change or rescind any
Tax election or amend or otherwise modify any Tax Return relating in whole or in
part to Val-Tex with respect to any taxable year ending on or before the Closing
Date without the prior written consent of Shareholder’s Representative, which
consent shall not be unreasonably conditioned, withheld or delayed.

(j)Mutual Cooperation.  KMG and Shareholder’s Representative will cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns and any audit or other action with
respect to Taxes.  Such cooperation will include the retention and (upon the
other party’s request) the provision of records and information reasonably
relevant to any such audit or action and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.  KMG will retain all books and records with
respect to Tax matters pertinent to Val-Tex relating to any taxable period
beginning before the Closing Date until expiration of the statute of limitations
of the respective taxable periods and to give the Shareholder’s Representative
written notice prior to transferring, destroying or discarding any such books
and records and, if the Shareholder’s Representative so requests, KMG shall
allow the Shareholder’s Representative to take possession of such books and
records prior to destroying or discarding them.  KMG and Shareholder’s
Representative further agree, upon request, to use their commercially reasonable
best efforts to obtain any certificate or other document from any Governmental
Body or any other Person as may be necessary to mitigate, reduce or eliminate
any Tax that could be imposed (including with respect to the transactions
contemplated by this Agreement).

(k)Exclusivity.  The indemnification provided for in this Section 11.6 shall be
the sole remedy for any claim in respect of Taxes, including any claim arising
out of or relating to a breach of Section 5.10.  In the event of a conflict
between the provisions of this Section 11.6, on the one hand, and the provisions
of Sections 11.1 through 11.4, on the other, the provisions of this Section 11.6
shall control.

11.7Tax Treatment of Indemnity Payments.  To the extent permitted by Law,
Val-Tex and KMG agree to treat any indemnity payment made pursuant to this
Article XI as an adjustment to the Reverse Merger Consideration for all Tax
purposes.  

Article XII

MISCELLANEOUS

12.1Expenses.  Except as otherwise provided in this Agreement, each of Val-Tex,
the Principal Shareholders, Disappearing Sub, Surviving Sub and KMG shall bear
its own expenses incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the Transactions.

12.2Consent to Service of Process.  Each of the parties hereto hereby consents
to process being served by any party to this Agreement in any Legal Proceeding
by the delivery of a copy thereof in accordance with the provisions of
Section 12.5.

60

 

--------------------------------------------------------------------------------

 

12.3Entire Agreement; Amendments and Waivers.  This Agreement (including the
schedules and exhibits hereto), the Val-Tex Documents, the Principal Shareholder
Documents and the KMG Documents represent the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.  The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach.  No failure on the part of any party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by Law.

12.4Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
performed in such State.

12.5Notices.  All notices and other communications under this Agreement shall be
in writing and shall be deemed given (i) when delivered personally by hand (with
written confirmation of receipt), (ii) when sent by fax (with written
confirmation of transmission) or (iii) one Business Day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the
following addresses and fax numbers (or to such other address or fax number as a
party may have specified by notice given to the other party pursuant to this
provision):

If to KMG, Disappearing Sub or Surviving Sub, to:

KMG Chemicals, Inc.

9555 W.  Sam Houston Parkway S.

Suite 600

Houston, TX 77099

Attention: Roger Jackson

Fax: (713) 600-3850

With a copy (which shall not constitute notice) to:

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention: Bill Nelson

Fax: (713) 236-5557

61

 

--------------------------------------------------------------------------------

 

If to Val-Tex, to:

Valves Incorporated of Texas

10600 Fallstone Road

Houston, TX  77099

Attention: Fred C. Leonard III

Fax: (   )

With a copy (which shall not constitute notice) to:

Chamberlain, Hrdlicka, White, Williams & Aughtry

1200 Smith Street, Suite 1400

Houston, Texas 77002

Attn: Barry W. Adkins

Fax: (713) 658-2553

12.6Severability.  If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the Transactions is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal, or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.

12.7Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns.  Nothing in this Agreement shall create or be deemed to create any
third party beneficiary rights in any Person not a party to this Agreement
except as provided in Sections 11.2 and 11.6.  No assignment of this Agreement
or of any rights or obligations hereunder may be made by any party (by operation
of Law or otherwise) without the prior written consent of the other parties
hereto and any attempted assignment without the required consents shall be void;
provided, that KMG may assign all or any portion of its rights under this
Agreement to a purchaser of substantially all of the assets of the Business or
one or more of its direct or indirect wholly-owned subsidiaries.

12.8Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

62

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, as of the date first written
above.

KMG CHEMICALS, INC.

By:

/s/ Christopher T. Fraser
Christopher T. Fraser, President & CEO

KMG VICTORIA I, LLC

By:

/s/ Christopher T. Fraser
Christopher T. Fraser, Manager

KMG VICTORIA II, LLC

By:

/s/ Christopher T. Fraser
Christopher T. Fraser, Manager

VALVES INCORPORATED OF TEXAS

By:

/s/ Fred C. Leonard III
Fred C. Leonard III, President and CEO

 

/s/ Fred C. Leonard III
FRED C. LEONARD III, Individually


/s/ Jason Councill
JASON COUNCILL, Individually

 

 

/s/ Fred C. Leonard III
FRED C. LEONARD III, as the

Shareholders’ Representative


Signature Page to Merger Agreement